EXHIBIT 10.1


 
Agreement
 
Apollo Gold Corporation: Black Fox Gold Project


Bridge Facility Agreement


Apollo Gold Corporation
 
RMB Australia Holdings Limited
 
Macquarie Bank Limited
 
RMB Resources Inc.


[logo.jpg]
 
 
QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia
GPO Box U1942 Perth WA 6845 Australia
 
Sydney  Melbourne  Perth  Brisbane  Singapore
Telephone +61 8 9211 7777  Facsimile +61 8 9211 7878
www.freehills.com  DX 104 Perth
 
Correspondent offices in Hanoi  Ho Chi Minh City  Jakarta


 
 

--------------------------------------------------------------------------------

 

Contents



 
Table of contents
       
The agreement
1
     
1
Definitions and interpretations
2
         
1.1
Definitions
2
 
1.2
Interpretations
21
 
1.3
Inclusive expressions
22
 
1.4
Business Day
22
 
1.5
Accounting Standards
22
     
2
Conditions precedent
22
         
2.1
Conditions precedent to the Funding Portion
22
 
2.2
Certified copies
24
 
2.3
Benefit of conditions precedent
24
     
3
Commitment, purpose and availability of the Facility
25
         
3.1
Provision of Commitment
25
 
3.2
Several obligations and rights of the Financiers
25
 
3.3
Purpose
25
 
3.4
Voluntary prepayment
25
     
4
Funding and rate setting procedures
25
         
4.1
Delivery of Funding Notice
25
 
4.2
Requirements for a Funding Notice
26
 
4.3
Irrevocability of Funding Notice
26
 
4.4
Selection of Interest Periods
26
 
4.5
Determination of Funding Rate
26
     
5
Facility
26
         
5.1
Provision of Funding Portions
26
 
5.2
Repayment
27
 
5.3
Repayment of other Secured Moneys
27
 
5.4
Interest
27
 
5.5
Calculation of per annum interest rate
27
 
5.6
Maximum interest payable
28
     
6
Payments
28
         
6.1
Manner of payment
28
 
6.2
Payments on a Business Day
28
 
6.3
Payments in gross
28
 
6.4
Additional payments
28
 
6.5
Taxation deduction procedures
29
 
6.6
Tax Credit
29
 
6.7
Tax affairs
29
 
6.8
Amounts payable on demand
29
 
6.9
Appropriation of payments
30
 
6.10
Distribution by Agent
30
 
6.11
Non-receipt of funds by Agent
30
 
6.12
Redistribution of payments
30
 
6.13
Rounding
31
 
6.14
Currency exchanges
31

 
Bridge Facility Agreement
Contents 1

 

--------------------------------------------------------------------------------



Contents
 
7
Conversion
31
         
7.1
Interest Conversion
31
 
7.2
Issue of Shares
32
 
7.3
Current Market Price
32
     
8
Issue of Warrants
32
         
8.1
Warrants
33
 
8.2
Issue of Warrants
33
 
8.3
Exercise of Warrants
33
 
8.4
Ranking of Shares and Warrants
33
 
8.5
Registration under US Securities Laws
33
     
9
Representations and warranties
34
         
9.1
General representations and warranties
34
 
9.2
Project representations and warranties
37
 
9.3
Survival and repetition of representations and warranties
39
 
9.4
Reliance by Finance Parties
39
     
10
Undertakings
39
         
10.1
Conduct of Project
39
 
10.2
Project Covenants
39
 
10.3
Environmental issues
40
 
10.4
Mining Rights
40
 
10.5
Corporate budget
41
 
10.6
Provision of information and reports
41
 
10.7
Proper accounts
42
 
10.8
Notices to the Agent
42
 
10.9
Corporate existence
43
 
10.10
Compliance
43
 
10.11
Maintenance of capital
43
 
10.12
Compliance with laws and Authorisations
44
 
10.13
Payment of debts, outgoings and Taxes
44
 
10.14
Project Documents
44
 
10.15
Direct Agreements
45
 
10.16
Amendments to constitution
45
 
10.17
Negative pledge and disposal of assets
45
 
10.18
No change to business
46
 
10.19
Financial accommodation and Financial Indebtedness
46
 
10.20
Arm’s length transactions
46
 
10.21
No new Subsidiaries
46
 
10.22
Restrictions on Distributions and fees
47
 
10.23
Undertakings regarding Secured Property
47
 
10.24
Insurance
48
 
10.25
Subordination of Inter-Company Claims
50
 
10.26
Share Qualification
51
 
10.27
Taxes and Charges on Conversion
51
 
10.28
Continued Listing
51
 
10.29
Registrations
51
 
10.30
Convertible Debenture
51
 
10.31
Term of undertakings
51
     
11
Market Disruption Event
52
         
11.1
Market Disruption
52
 
11.2
Alternative basis of interest or funding
52


 
Bridge Facility Agreement
Contents 2

 
 
 

--------------------------------------------------------------------------------

 

Contents
 
12
Proceeds Account
52
         
12.1
Establishment of Proceeds Accounts
52
 
12.2
Proceeds Account
53
 
12.3
Limits on withdrawals
53
     
13
Events of Default
54
         
13.1
Events of Default
54
 
13.2
Effect of Event of Default
56
 
13.3
Transaction Parties to continue to perform
57
 
13.4
Enforcement
57
 
13.5
Review event
57
     
14
Increased costs and illegality
58
         
14.1
Increased costs
58
 
14.2
Illegality
58
 
14.3
Reduction of Commitment
58
     
15
Indemnities and Break Costs
59
         
15.1
General indemnity
59
 
15.2
Break Costs
59
 
15.3
Foreign currency indemnity
59
 
15.4
Conversion of currencies
60
 
15.5
Continuing indemnities and evidence of Loss
60
     
16
Fees, Tax, costs and expenses
60
         
16.1
Arrangement fee
60
 
16.2
Tax
60
 
16.3
Costs and expenses
61
     
17
Interest on overdue amounts
61
         
17.1
Payment of interest
61
 
17.2
Accrual of interest
61
 
17.3
Rate of interest
61
     
18
Relations between Agent and Financiers
62
         
18.1
Appointment of Agent
62
 
18.2
Agent’s capacity
62
 
18.3
Agent’s obligations
62
 
18.4
Agent’s powers
62
 
18.5
Instructions to Agent
63
 
18.6
Assumptions as to authority
63
 
18.7
Agent’s liability
63
 
18.8
Delegation
64
 
18.9
Agent entitled to rely
64
 
18.10
Provision of information
64
 
18.11
Indemnity by Financiers
64
 
18.12
Independent appraisal by Financiers
65
 
18.13
Resignation and removal of Agent
65
 
18.14
Institution of actions by Financiers
65
 
18.15
Identity of Financiers
65
 
18.16
Electronic transmission of notices
66
     
19
Assignment
66
         
19.1
Assignment by Transaction Party
66
 
19.2
Assignment by Finance Party
66

 
Bridge Facility Agreement
Contents 3

 
 
 

--------------------------------------------------------------------------------

 

Contents
 

 
19.3
Substitution agreement
66
 
19.4
Assist
67
 
19.5
Participation not permitted
67
 
19.6
Lending Office
67
 
19.7
No increase in costs
67
 
19.8
Anti-Money Laundering
67
     
20
Saving provisions
68
       
20.1
No merger of security
68
 
20.2
Exclusion of moratorium
68
 
20.3
Conflict
68
 
20.4
Consents
68
 
20.5
Principal obligations
69
 
20.6
Non-avoidance
69
 
20.7
Set-off authorised
69
 
20.8
Agent’s certificates and approvals
69
 
20.9
No reliance or other obligations and risk assumption
69
 
20.10
Power of attorney
70
     
21
General
70
       
21.1
Confidential information
70
 
21.2
Transaction Party to bear cost
70
 
21.3
Notices
71
 
21.4
Governing law and jurisdiction
71
 
21.5
Prohibition and enforceability
71
 
21.6
Waivers
72
 
21.7
Variation
72
 
21.8
Cumulative rights
72
 
21.9
Attorneys
72
 
21.10
Counterparts
72
       
Schedules
         
Notice Details
 
       
Commitment
 
       
Conversion Notice
 
       
Securities
 
       
Officer’s certificate
 
       
Funding Notice
 
       
Form of Warrant Certificate
 
       
Permitted Encumbrances
 
       
Project Area
 
       
Group Structure Diagram
 
       
Unpatented Mining Claims
 
       
Royalties
 
       
Existing Registrations
 
       
Guarantee Assumption Agreement
         
Substitution Agreement
       
Freehills owns the copyright in this document and using it without permission is
strictly prohibited.

 
Bridge Facility Agreement
Contents 4


 
 

--------------------------------------------------------------------------------

 

The agreement
 
Bridge Facility Agreement

--------------------------------------------------------------------------------

 
Date  December 10, 2008
 
Between the parties
 
 
 
Borrower
 
Apollo Gold Corporation
 
a corporation existing under the laws of the Yukon Territory, Canada
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
 
(Borrower)
 
 
Financier
 
RMB Australia Holdings Limited
 
a company incorporated under the laws of Australia
 
of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
 
Macquarie Bank Limited
 
ACN 008 583 542 of Level 1, No. 1 Martin Place, Sydney NSW 2000, Australia
 
 
Agent and Security Agent
 
RMB Resources Inc.
 
a company incorporated under the laws of Delaware, United States of America
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado, United States of America
 
(both the Agent and the Security Agent)
 
 
Background
 
the Financiers have agreed to provide the Facility to the Borrower on the terms
of this agreement.
 
 
The parties agree
 
as set out in the operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.
 

 
Bridge Facility Agreement
page 1

 
 
 

--------------------------------------------------------------------------------

 
 
 

 [logo1.jpg]
 

 
1
Definitions and interpretations

 
1.1
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
 
 
Meaning
 
Accounting Standards
 
generally accepted accounting principles in Canada.
 
Affiliate
 
With respect to a Person:
 
 
1
any partner, officer, ten percent (10%) or more shareholder, manager, director,
employee or managing agent of that Person or that Person’s Affiliates;
       
2
any spouse, parent, siblings, children or grandchildren (by birth or adoption)
of that Person; and
       
3
any other Person (other than a Subsidiary):
         
·
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, that Person;
           
·
that directly or indirectly beneficially owns or holds 10% or more of any class
of voting stock or partnership or other voting interest of that Person or any
Subsidiary of that Person; or
           
·
10% or more of the voting stock or partnership or other voting interest of which
is directly or indirectly beneficially owned or held by that Person or a
Subsidiary of that Person.
           
AGI
Apollo Gold Inc., a corporation existing under the laws of Delaware, United
States of America of 5655 South Yosemite Street, Suite 200 Greenwood Village,
Colorado, 80111-3220, United States of America.
       
AMEX
the NYSE Alternext U.S. exchange, formerly known as the American Stock Exchange.
       
AMEX Approval
the approval of the AMEX in connection with the transactions contemplated in the
Transaction Documents, including:
     
1
the listing of Shares required to be issued for Conversion; and
       
2
the issuance and listing of Shares issuable on the exercise of a Warrant.
         
Associate
a Subsidiary or a Holding Company of a person or any other Subsidiary of that
Holding Company.
       
Attorney
an attorney appointed under a Transaction Document.
   

 
Bridge Facility Agreement
page 2

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
     
Authorisation
1
any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or
       
2
in relation to anything which a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.
         
Availability Period
the period commencing on the satisfaction of the conditions precedent in clause
2.1 and ending on the earlier of:
       
1
the date on which the Commitment is cancelled in full under this agreement;
       
2
30 June 2009; or
       
3
the date the first drawing is made under any Project Facility.
       
Beneficiary
has the meaning given to that term under the Security Agent Agreement.
       
Break Costs
for any repayment or prepayment the amount (if any) by which:
       
1
the interest on the amount repaid or prepaid which a Financier should have
received under this agreement (had the repayment or prepayment not occurred),
     
exceeds:
       
2
the return which that Financier would be able to obtain by placing the amount
repaid or prepaid to it on deposit with a Reference Bank,
     
in each case for the period from the date of repayment or prepayment until the
last day of the then current Interest Period applicable to the repaid or prepaid
amount.
           
Business Day
1
for the purposes of clause 21.3, a day on which banks are open for business in
the city where the notice or other communication is received excluding a
Saturday, Sunday or public holiday; and
       
2
for all other purposes, a day on which banks are open for business in Sydney,
Australia, Denver, United States of America and Toronto, Canada, excluding a
Saturday, Sunday or public holiday.
       
C$ and Canadian Dollars
the lawful currency of Canada.
       
C$ Equivalent Amount
in respect of an amount on a day, means the amount of Canadian Dollars converted
from another currency at the noon spot rate for the purchase of Canadian Dollars
with that currency quoted by the Bank of Canada on that day.
       
Canadian Dollars Proceeds Account
the Canadian Dollars Proceeds Account to be established in accordance with
clause 12.1(a).
       
Cashflow Model
the cashflow model prepared by the Borrower and approved by the Agent to be
provided in accordance with clause 2.1(g).
   

 
Bridge Facility Agreement
page 3


 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Caterpillar Master Lease
Agreement
the Caterpillar Master Lease Agreement to be entered into between Caterpillar
Financial Services Corporation and the Borrower.
       
Certificate
a share certificate or other document (which conforms with the Listing Rules)
evidencing legal ownership of a share listed on the TSX and the AMEX.
       
Change in Law
any present or future law, regulation, treaty, order or official directive or
request (which, if not having the force of law, would be complied with by a
responsible financial institution) which:
       
1
commences, is introduced, or changes, after the date of this agreement; and
       
2
does not relate to a change in the effective rate at which Tax is imposed on the
overall net income of a Finance Party.
       
Civil and Earthworks Contract
the civil and earthworks contract to be entered into between the Borrower and
749496 Ontario Limited operating as CMS Mechanical Timmins Division.
       
Collateral Security
any present or future Encumbrance, Surety Obligation or other document or
agreement created or entered into by a Transaction Party or any other person as
security for, or to credit enhance, the payment of any of the Secured Moneys,
including any further security granted under clause 10.23(b).
       
Commitment
the maximum aggregate amount agreed to be provided by the Financiers under the
Facility, being US$15,000,000, as reduced or cancelled in accordance with this
agreement.
       
Contamination
in respect of a property, the presence of Pollutants:
       
1
in, on or under the property; or
       
2
in the ambient air and emanating from the property.
       
Contested Tax
a Tax payable by a Transaction Party where the Transaction Party is contesting
its liability to pay that Tax, and has reasonable grounds to do so, and in
respect of which there has been set aside a reserve (segregated to the extent
required by Accounting Standards) in an amount which is adequate.
       
Control
of a Person, includes the possession directly or indirectly of the power,
whether or not having statutory, legal or equitable force, and whether or not
based on statutory, legal or equitable rights, directly or indirectly, to do any
of the following:
       
1
where the word Control is used in the context of a Review Event, to control 20%
or more of the total votes which might be cast at a general meeting of that
Person;
     

 

Bridge Facility Agreement
page 4

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
       
2
where the word Control is used elsewhere in this agreement, to control 50% or
more of the total votes which might be cast at a general meeting of that Person;
       
3
to elect or appoint a majority of the board of directors or other governing body
of that Person; or
       
4
to direct or cause the direction of the management and policies of that company
whether by means of trusts, agreements, arrangements, understandings, the
ownership of any interest in shares or stock of that company or otherwise.
       
Conversion
a conversion of the interest on a Funding Portion to Shares in accordance with
clause 7.1, and Convert and like words have corresponding meanings.
       
Conversion Date
the Quarterly Date on which a Finance Party is to Convert the interest on a
Funding Portion to Shares in accordance with clause 7.1.
       
Conversion Notice
a notice substantially in the form of Schedule 3.
       
Convertible Debenture
the obligation of the Borrower to repay an aggregate of US$8,580,000 principal
amount, together with interest and other monies owing as specified pursuant to
the terms of the debenture certificates issued on February 23, 2007, pursuant to
the terms and conditions of an agency agreement between the Borrower and Regent
Securities Capital Corporation and pursuant to the terms and conditions of an
agency agreement between the Borrower and Shoreline Pacific LLC, each debenture
having a two year term maturing on February 23, 2009 and bearing interest at the
rate of 1% per month for the first 12 months and increasing to 1.5% per month
for the next 12 months until maturity or conversion. The debentures are
convertible at any time prior to maturity by the holders into common shares of
the Borrower at a conversion rate of US$0.50 per common share.
       
Corporate Budget
the consolidated corporate budget for non-Project expenditures of the Borrower
and Group through the end of 2009 to be provided in accordance with clause
2.1(e).
       
Current Market Price
on a Conversion Date, the price determined in accordance with clause 7.3.
           
Default
1
an Event of Default; or
       
2
a Potential Event of Default.
           
Direct Agreements
1
Direct Agreement - Model Services Agreement to be made between the Agent, the
Borrower and GBM Minerals Engineering Consultants Limited;
     


 
Bridge Facility Agreement
page 5

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
       
2
Direct Agreement – Genivar Agreements to be made between the Agent, the Borrower
and Genivar;
       
3
Direct Agreement - Mazuma Master Lease Agreement to be made between the Agent,
the Borrower and Mazuma Capital Corp;
       
4
Direct Agreement - Open Pit Stripping Contract Agreement to be made between the
Agent, the Borrower and Leo Alarie and Sons Construction Ltd;
       
5
Direct Agreement – Holding Ponds Contract Agreement to be made between the
Agent, the Borrower and Leo Alarie and Sons Construction Ltd
       
6
Direct Agreement - Caterpillar Master Lease Agreement to be made between the
Agent, the Borrower and Caterpillar Financial Services Corporation;
       
7
Direct Agreement - Transportation Agreement to be made between the Agent, the
Borrower and the transportation contractor for the Project;
       
8
Direct Agreement - Power Supply Agreement to be made between the Agent, the
Borrower and Ontario Hydro;
       
9
Direct Agreement – Civil and Earthworks Contract to be made between the Agent,
the Borrower and 749496 Ontario Limited operating as CMS Mechanical Timmins
Division; and
       
10
any other direct agreement entered into by the Borrower in accordance with
clause 10.14(c).
       
Dispose
in relation to any asset, property or right, means to sell, transfer, assign,
surrender, convey, lease, licence, lend, farm-out or otherwise dispose of any
interest in the asset, property or right.
       
Distribution
any dividend, distribution or other amount declared or paid by a Transaction
Party on any Marketable Securities issued by it.
       
Documents
the Transaction Documents and the Project Documents.
           
Encumbrance
1
any mortgage, agreement to secure debt, agreement of trust, lien, pledge,
charge, capital lease, conditional sale or other title retention agreement, or
other security interest, security title or encumbrance of any kind in respect of
any property of that Person or upon the income and profits therefrom, whether
that interest is based on the common law, statute or contract; and
       
2
any arrangement, express or implied, under which any property of that Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Financial Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
that Person.
       
Environmental Approvals
all consents, approvals, licences or other Authorisations of any kind required
by Environmental Law.
       
Environmental Law
any law of Canada or the Province of Ontario that relates to the protection of
the environment or health and safety or manages Pollutants, including laws
concerning land use or the rehabilitation of any land, development,
Contamination, conservation of natural or cultural resources and resource
allocation (including any law of Canada or the Province of Ontario relating to
the exploration for, and development or exploitation of, any natural resource).
   

 
Bridge Facility Agreement
page 6

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Event of Default
Any event specified in clause 13.1.
       
Excluded Tax
a Tax imposed by any jurisdiction on the net income of a Finance Party but not a
Tax:
       
1
calculated on, on account of, or by reference to the gross amount of any payment
(without allowance for any deduction) derived by a Finance Party under a
Transaction Document or any other document referred to in a Transaction
Document; or
       
2
imposed as a result of a Finance Party being considered a resident of or
organised or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.
       
Expiry Date
the date 48 months after the Warrants are to be issued to a Financier or a
Financier’s nominee in accordance with clauses 2.1(o) and 8.1;
       
Facility
the facility made available by the Financiers to the Borrower under clause 3.1
of this agreement.
       
Finance Party
each of:
       
1
the Agent;
       
2
the Security Agent;
       
3
the Financiers; and
       
4
each other Beneficiary,
     
and Finance Parties means all of them.
       
Financial Indebtedness
any debt or other monetary liability in respect of moneys borrowed or raised or
any financial accommodation including under or in respect of any:
       
1
bill, bond, debenture, note or similar instrument;
       
2
acceptance, endorsement or discounting arrangement;
       
3
Surety Obligation;
       
4
finance or capital Lease;
       
5
agreement for the deferral of a purchase price or other payment in relation to
the acquisition of any asset or service;
       
6
obligation to deliver goods or provide services paid for in advance by any of
the Financiers; or
     

 
Bridge Facility Agreement
page 7

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
       
7
agreement for the payment of capital or premium on the redemption of any
preference shares,
     
and irrespective of whether the debt or liability:
       
8
Is present or future;
       
9
Is actual, prospective, contingent or otherwise;
       
10
Is at any time ascertained or unascertained;
       
11
Is owed or incurred alone or severally or jointly or both with any other person;
or
       
12
comprises any combination of the above.
       
Financial Report
in relation to an entity, the following financial statements and information in
relation to the entity (or the equivalent financial statements or information in
the jurisdiction of the entity), prepared for its financial quarter, financial
half-year or financial year:
       
1
a statement of financial performance;
       
2
a statement of financial position; and
       
3
a statement of cashflows.
           
Force Majeure Event
1
an act of God;
       
2
war, revolution, an act of terrorism, or any other unlawful act against public
order or authority;
       
3
a restraint by a Government Agency; and
       
4
any other event which a reasonable person could not foresee or reasonably make
provision for or insure against,
     
which wholly or partially prevents, hinders, obstructs, delays or interferes
with the development or operation of the Project or the sale of Product.
       
Funding Date
the date on which a Funding Portion is provided, or is to be provided, to the
Borrower under this agreement.
       
Funding Notice
a notice given under clause 4.1.
       
Funding Portion
the portion of the Commitment provided under this agreement.
       
Funding Rate
in respect of an Interest Period, the aggregate of:
       
1
LIBOR for that Interest Period; and
       
2
The Margin.
       
Genivar Agreements
each of the following agreements between Genivar and the Borrower:
       
1
engineering agreement for the conveyor feeding the primary ball mill at the
Project dated 26 November 2008;
     

 
Bridge Facility Agreement
page 8



 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
       
2
agreement to develop the design and contract administration of some of the
components in the startup of a new mine dated 8 October 2008;
       
3
agreement to carry out the detailed engineering and design documents for the
civil foundation and structural work at the Project dated 4 November 2008; and
       
4
additional scope of work for the infrastructure moves and underground
preparation work at the Project dated 18 November 2008.
       
Good Industry Practice
the degree of care and skill, diligence, prudence (financial and operational),
foresight and operating practice which would reasonably and ordinarily be
expected from a skilled operator engaged in the same type of undertaking as the
Project under the same or similar circumstances.
       
Government Agency
any government or any governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity.
       
Group
each of the companies in the Group Structure Diagram and any company which
becomes a Subsidiary of the Borrower after the date of this agreement, and Group
Member means any one of them.
       
Group Structure Diagram
the group structure diagram in Schedule 10, as amended or updated by the
delivery of a new diagram to the Agent under clause 10.6(h).
       
Guarantee Assumption Agreement
an agreement in the form of attachment 1.
       
Guarantor
any person who has executed a Guarantee Assumption Agreement.
       
Holding Company
of any other person, means a company in respect of which that other person is a
Subsidiary.
       
Hedging Agreement
each interest rate transaction, foreign exchange transaction, equity or equity
index option, bond option, commodity swap, commodity option, commodity forward
sale, cap transaction, currency swap transaction, cross-currency swap rate
transaction or any other hedge or derivative agreement entered into by a
Transaction Party, including any master agreement and any transaction or
confirmation under it.
       
Holding Pond Contract Agreement
the Holding Pond Contract Agreement dated 22 October 2008 between Leo Alarie and
Sons Construction Limited.
   

 
Bridge Facility Agreement
page 9

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Initial Transaction Costs
1  all Taxes and registration fees payable on or with respect to the Transaction
Documents;        
2
the arrangement fee described in clause 16.1;
       
3
the reasonable legal fees in relation to the preparation, negotiation and
completion of the Transaction Documents and all related matters; and
       
4
all other fees, costs and expenses (including travel costs and other
disbursements) of the Finance Parties.
       
Inter-Company Claims
all debts and liabilities of each Group Member to any other Group Member on any
account and in any capacity, irrespective of whether the debts and liabilities:
       
1
are present or future;
       
2
are actual, prospective, contingent or otherwise;
       
3
are at any time ascertained or unascertained;
       
4
are owed or incurred by or on account of a Group Member alone severally or
jointly with another person;
       
5
are owed to or incurred for the account of a Group Member alone, or severally or
jointly with another person;
       
6
are owed to another person as agent (whether disclosed or not) for or on behalf
of a Group Member;
       
7
are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
another ground), losses, costs or expenses, or on any other account;
       
8
are owed to or incurred for the account of a Group Member before or after the
date of this agreement; or
       
9
comprise a combination of the above.
       
Interest Conversion Amount
with respect to a Conversion under clause 7.1, the C$ Equivalent Amount of
interest which the Borrower has elected to capitalise on the relevant Quarterly
Date to which that Conversion relates and which is to be Converted under that
clause.
       
Interest Payment Date
the last day of each Interest Period.
       
Interest Period
a period selected or determined under clause 4.4.
           
Key Personnel
1
R. David Russell (President and Chief Executive Officer of the Borrower); and
       
2
Melvyn Williams (Chief Financial Officer; Senior Vice President - Finance and
Corporate Development of the Borrower).
       
Lease
a lease, sale lease-back, synthetic lease or any other agreement under which any
property is or may be used or operated by a person other than the owner.
   

 
Bridge Facility Agreement
page 10

 
 
 

--------------------------------------------------------------------------------

 
 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Lending Office
In respect of a Financier, the office of that Financier set out opposite its
name in Schedule 1 or any other office notified by that Financier under this
agreement.
   
LIBOR01 Page
the page entitled “LIBOR01” on the Reuters Monitor Money Rates Service or any
other page which may replace the LIBOR01 page for the purpose of displaying
offered rates for United States Dollar deposits.
       
LIBOR
in relation to an Interest Period for a Funding Portion, the rate per cent per
annum determined by the Agent to be:
     
1
the average of the rates quoted on the LIBOR01 Page as being the rate per annum
at which United States Dollar deposits are offered for a period equivalent to
the Interest Period at about 11.00 am (London time) on the Value Date,
eliminating the highest and lowest rates and rounding up the resultant figure to
4 decimal places;
       
2
where 2 or fewer rates are quoted for the relevant period on the LIBOR01 Page at
the relevant time, the average of the rates notified to the Agent by each
Reference Bank to be the rate per annum at which United States Dollar deposits
are offered to that Reference Bank for a period equivalent to the Interest
Period at about 11.00 am (London time) on the Value Date, rounding up the
resultant figure to 4 decimal places; or
       
3
if LIBOR cannot be determined in accordance with paragraphs 1 or 2 of this
definition, the rate most nearly approximating the rate that would otherwise
have been calculated by the Agent in accordance with paragraphs 1 or 2 having
regard to comparable indices then available in the financial markets.
         
LIBOR Business Day
a day on which banks are open for business in Toronto, London and New York
excluding a Saturday, Sunday or public holiday.
       
Listing Rules
the listing rules of the TSX and the AMEX together with any agreement between
the Borrower and the TSX and any agreement between the Borrower and the AMEX in
connection with the listing of the Shares or the Warrants.
       
Loss
any claim, action, damage, loss, liability, cost, charge, expense, outgoing or
payment.
       
Margin
10.00% per annum.
         
Marketable Securities
1
debentures, stocks, shares or bonds of any government, of any local Government
Agency, or of any body corporate, association or society, and includes any right
or option in respect of shares in any body corporate;
       
2
any unit (whatever called) in a trust estate which represents a legal or
beneficial interest in any of the income or assets of a trust estate and
includes, but is not limited to, any option to acquire any unit as described in
this paragraph 2;
     

 
Bridge Facility Agreement
page 11

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
     
3
any option or right in respect of an unissued share;
       
4
any convertible note; and
       
5
any instrument or security which is a combination of any of the above.
         
Market Disruption Event
any event specified in clause 11.
       
Material Adverse Effect
a material adverse effect on:
     
1
any Transaction Party’s ability to perform any of its obligations under any
Transaction Document;
       
2
the rights of the Finance Parties under, or the enforceability of, a Transaction
Document;
       
3
the assets, business or operations of the Borrower (including the Project and
the Project Assets); or
       
4
the assets, business or operations of the Transaction Parties on a consolidated
basis.
         
Material Agreement
an agreement to which a Transaction Party is a party, that is, in the reasonable
opinion of the Financiers, material to the development, construction, ramp-up or
operation of the Project.
       
Mazuma Master Lease Agreement
the Mazuma Master Lease Agreement dated 6 October 2008 between Mazuma Capital
Corp and the Borrower.
         
Mining Rights
1
all entitlements of the Borrower or any other Transaction Party under the
provisions of the Mining Law to conduct exploration or mining activities in any
part of the Project Area;
       
2
any present or future interest from time to time held by or on behalf of the
Borrower or any Transaction Party in any present or future right (including,
without limitation, water rights), mining lease, mining concession,
profit-a-prendre, joint venture, mining licence, mining claim (including without
limitation the Unpatented Mining Claims), permit, rights-of-way, rights of
access, inurements or other authority which confers or may confer a right to
prospect or explore for or mine any minerals or ores in any part of the Project
Area;
       
3
any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the mining rights described above (whether
extending over the same or a greater or lesser area);
       
4
any present or future application for or an interest in any of the above which
confers or which, when operated, will confer the same or similar rights in
relation to the Project; and
       
5
any other present or future interest held by or on behalf of the Borrower or any
Transaction Party in minerals, ores and mines, whether on or under land,
necessary for the Borrower to construct, develop or operate the Project.
         
Mining Law
any law, including the relevant laws of Ontario or otherwise, whether or not
deriving from statute, concerning the acquisition by any allowed means of
interests in public lands or private lands for the purpose of conducting mining
exploration, mine development, mining operations, reclamation and related
operations on that land, together with the rights necessary to conduct those
activities, including but not limited to laws relating to public land use,
development, conservation of natural or cultural resources and resource
allocation and includes any laws concerning permits, licences and authorisations
required to be received before conducting any of those activities and includes
any and all rules, regulations or ordinances promulgated under or in respect of
those laws.
   

 
Bridge Facility Agreement
page 12

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Model Services Agreement
the model services agreement dated 28 November 2008 between the Borrower and GBM
Minerals Engineering Consultants Limited.
       
Montana Tunnels Facility Agreement
the facility agreement dated 12 October 2007 between Montana Tunnels Mining,
Inc., AGI, the Borrower, RMB Australia Holdings Limited and RMB Resources Inc.,
as amended, restated or modified from time to time.
       
Mortgage
collectively, one or more charges/mortgages of land dated on or about or after
the date of, and relating to, this agreement between the Security Agent and the
Borrower.
         
Officer
1
in relation to a Transaction Party, a director, secretary, chief executive
officer, chief financial officer, president or vice president or a person
notified to be an authorised officer, of the Transaction Party; or
       
2
in relation to a Finance Party, a director, secretary or any person whose title
includes the word ‘Director’, ‘Managing Director’, ‘Manager’, ‘President’ or
‘Vice President’, and any other person appointed by that Finance Party to act as
its authorised officer for the purposes of this agreement.
         
Ontario Securities Law
all applicable securities laws in the province of Ontario, Canada and the
respective regulations and rules under those laws together with applicable
published policy statements of the securities regulatory authorities in Ontario,
Canada.
       
Open Pit Stripping Contract
Agreement
the Open Pit Stripping Contract Agreement dated 22 October 2008 between Leo
Alarie and Sons Construction Ltd and the Borrower.
       
Overdue Rate
the aggregate of:
     
1
the Margin applying to Funding Portions; and
       
2
LIBOR on the relevant date on which the Overdue Rate is calculated under clause
17, as determined by the Agent in accordance with the definition of LIBOR in
this clause 1.1 except that in making the determination all references in that
definition to:
       
·
“Interest Period” are references to a period of 30 days;
       
·
“Value Date” are to the relevant date on which the Overdue Rate is calculated
under clause 17; and
     

 
Bridge Facility Agreement
page 13

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
     
·
“Funding Portion” are to the relevant overdue amount,
 
or, if clause 11 applies, the rate determined under clause 11.1(a)(2).
         
Payment Currency
the currency in which any payment is actually made.
       
Permitted Encumbrance
each Encumbrance listed in Schedule 8.
       
Permitted Financial Accommodation
any financial accommodation or any Surety Obligation provided by a Transaction
Party in respect of financial accommodation:
     
1
under the Transaction Documents;
       
2
in the ordinary course of business up to a maximum aggregate amount for all
Transaction Parties of US$250,000;
       
3
which can be characterised as an Inter-Company Claim;
       
4
in connection with the Montana Tunnels Facility Agreement; or
       
5
with the Agent’s prior written consent.
           
Permitted Financial Indebtedness
1
any liability of a Transaction Party under any agreement entered into in the
ordinary course of business for the acquisition of any asset or service where
payment for the asset or service is deferred for a period of not more than
90 days;
       
2
any Financial Indebtedness incurred or permitted to be incurred under any
Transaction Document;
       
3
any Inter-Company Claims;
       
4
Financial Indebtedness incurred in connection with the Montana Tunnels Facility
Agreement;
       
5
Financial Indebtedness incurred in connection with each Convertible Debenture;
       
6
subject to clause 10.14(b), Financial Indebtedness incurred in connection with
capital equipment leases to be entered into by APG in respect of the Project, up
to an aggregate amount of all capital equipment leases of US$12,000,000;
       
7
Financial Indebtedness incurred in connection with operating leases to be
entered into by APG in respect of the Project, up to an aggregate amount of all
operating leases of US$1,000,000;
       
8
Financial Indebtedness incurred in connection with the margin loan, with a
balance of US$900,000, which is secured by auction rate securities, as described
in the Borrower’s quarterly report on form 10-Q filed with the U.S. Securities
and Exchange Commission for the calendar quarter ending 30 September 2008; or
       
9
any other Financial Indebtedness approved by the Agent.
         
Person
an individual, corporation, limited liability company, partnership, association,
trust or unincorporated organization, or a government or any agency, division,
department, or political subdivision a government.
   

 
Bridge Facility Agreement
page 14

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Pollutant
a pollutant, contaminant, dangerous, toxic or hazardous substance, petroleum or
petroleum product, chemical, solid, special liquid, industrial or other waste.
       
Potential Event of Default
any thing which would become an Event of Default on the giving of notice
(whether or not notice is actually given), the expiry of time, the satisfaction
or non-satisfaction of any condition, or any combination of the above.
       
Power
any right, power, authority, discretion or remedy conferred on a Finance Party,
a Receiver or an Attorney by any Transaction Document or any applicable law.
       
Power Supply Agreement
the Power Supply Agreement to be entered into by the Borrower in respect of
supplying power to the Project.
       
Principal Outstanding
at any time, the sum of the outstanding Funding Portion drawn under the Facility
at that time.
       
Proceeds Accounts
each account established under clause 12.1(a).
       
Product
the present and future right, title and interest of a Transaction Party in and
to all gold (including without limitation, gold bearing material, dore bullion
and refined gold), and other metals a nd minerals mined, extracted, and derived
from the Project Area and the Project.
       
Project
the project known as the Black Fox Project located in northern Ontario, Canada,
which includes without limitation the Project Area.
         
Project Area
1
the real property described in Schedule 9; and
       
2
the Unpatented Mining Claims and all real property to which they relate.
         
Project Assets
all the right, title and interest both present and future of any Transaction
Party which is attributable to the Project and includes all the right, title and
interest both present and future of a Transaction Party in, to, under or derived
from:
     
1
the Mining Rights;
       
2
the Product;
       
3
the Project Area, including any title to or interest in land in the Project Area
now or at a later time held by a Transaction Party;
     

 
Bridge Facility Agreement
page 15

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
     
4
Authorisations in relation to the Project;
       
5
the Project Documents and any other contract, agreement, permit, lease, licence,
consent, easement, right of way and other rights or interests in land, which
relate to the construction, operation or maintenance of the Project, or to the
mining production, transportation, storage, treatment, processing or marketing
of the Product;
       
6
all exploration and mining information, documents, maps, reports, records,
studies and other written data, including all data stored on magnetic tapes,
disks or diskettes or any other computer storage media, relating to geological,
geochemical and geophysical work, feasibility studies and other operations
conducted with respect to the Project Area;
       
7
all buildings, improvements, structures, systems, fixtures, plant, machinery,
equipment, tools and other personal property at any time used or intended for
use in connection with or incidental to the exploration, mining, storage,
transporting and processing of Product, and all associated facilities and
infrastructure (including any treatment or processing plant); and
       
8
every contract for the use by any third party of any of the assets described in
paragraphs 1 to 7 inclusive.
           
Project Costs
the capital costs of planning, design, construction, development and
commissioning in respect of the Project.
         
Project Documents
1
Model Services Agreement;
       
2
each Genivar Agreement;
       
3
Open Pit Stripping Contract Agreement;
       
4
Holding Pond Contract Agreement;
       
5
Mazuma Master Lease Agreement;
       
6
Caterpillar Master Lease Agreement;
       
7
Transportation Agreement;
       
8
Power Supply Agreement;
       
9
each Refining Agreement;
       
10
the Civil and Earthworks Contract;
       
11
all instruments and indicia of title to the Mining Rights and all other
documentation and agreements under which the Borrower derives the right to
conduct mining or exploration for Product;
       
12
each other Material Agreement;
       
13
any other document executed from time to time by any person in respect of the
documents described in paragraphs 1 to 12 inclusive or which is collateral,
supplementary or related to those documents; and
       
14
any other document that the Agent and the Borrower agree in writing to be a
Project Document.
       
For the avoidance of doubt a reference to a “Project Document” or “Document” in
this definition does not, at a particular time, include a document described in
the paragraphs above that has not been entered into at that time.
   

 
Bridge Facility Agreement
page 16

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Project Facility
any facility or other financing arrangement, including any equity or
quasi-equity arrangement, entered into between the Borrower and the Finance
Parties or other lenders for the development of the Project. For the avoidance
of doubt, ‘Project Facility’ does not include this agreement.
       
Pro Rata Share
in respect of a Financier, the Commitment of that Financier expressed as a
percentage of the total Commitment.
       
Proved Reserves and
Probable Reserves
“Proved Ore Reserves” and “Probable Ore Reserves” as construed, reported and
calculated in accordance with the Canadian Institute of Mining (CIM) Definitions
Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council
on 14 November 2004 and included by reference in Canadian National Instrument
43-101 (as amended from time to time).
       
Quarter
the period of 3 months preceding a Quarterly Date.
       
Quarterly Date
each of 31 December, 31 March, 30 June and 30 September each year.
       
Receiver
a receiver or receiver and manager appointed under a Security, or a person
acting in an equivalent role.
       
Reference Banks
1
the principal London offices of Barclays Bank plc, JP Morgan Chase & Co. and
National Westminster Bank plc; or
       
2
other banks as the Agent and the Borrower may agree.
           
Refining Agreement
any agreement entered into for the refining or treatment of Product, including
any contract, agreement or arrangement for the sale, transfer or other disposal
of Product, or any contract, agreement or arrangement for any agency for sale,
exchange, transfer or other disposal, of Product including any sale arrangements
between Transaction Parties.
       
Relevant Currency
the currency in which a payment is required to be made under the Transaction
Documents and, if not expressly stated to be another currency, is United States
Dollars.
       
Repayment Date
the earlier of 30 June 2009 and the date of the first drawing under the Project
Facility, or any other date determined to be the Repayment Date in accordance
with this agreement.
       
Retiring Financier
a Financier which substitutes a Substitute Financier under clause 19.3 for any
of its Commitment.
   

 
Bridge Facility Agreement
page 17

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Review Event
an event described in clause 13.5(a).
       
Sales Proceeds
moneys received from the sale of Product, including moneys received under any
Refining Agreement.
       
Same Day Funds
immediately available and freely transferable funds.
       
Secured Moneys
all debts and monetary liabilities of each Transaction Party to the Finance
Parties under or in relation to any Transaction Document and in any capacity,
irrespective of whether the debts or liabilities:
     
1
are present or future;
       
2
are actual, prospective, contingent or otherwise;
       
3
are at any time ascertained or unascertained;
       
4
are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;
       
5
are owed to or incurred for the account of any Finance Party alone, or severally
or jointly with any other person;
       
6
are owed to any other person as agent (whether disclosed or not) for or on
behalf of any Finance Party;
       
7
are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;
       
8
are owed to or incurred for the account of any Finance Party directly or as a
result of:
         
·
the assignment or transfer to any Finance Party of any debt or liability of any
Transaction Party (whether by way of assignment, transfer or otherwise); or
           
·
any other dealing with any such debt or liability;
         
9
are owed to or incurred for the account of a Finance Party before the date of
this agreement or before the date of any assignment of this agreement to any
Finance Party by any other person or otherwise; or
       
10
comprise any combination of the above.
         
Secured Property
the property subject to a Security.
       
Securities Laws
in respect of a Transaction Party, all securities, companies and corporations
laws, together with all regulations, rules and policy statements under those
laws, which are applicable to that Transaction Party.
         
Security
1
each of the security documents described in Schedule 4; and
       
2
each Collateral Security, and Securities means all of them.
     

 
Bridge Facility Agreement
page 18

 

--------------------------------------------------------------------------------


 
Term
 
Meaning
 

Security Provider
a person who has granted a Security.
       
Shares
the fully paid common shares in the capital of the Borrower listed on the TSX
and the AMEX.
       
Subsidiary
an entity of which a person has direct or indirect Control or owns directly or
indirectly more than 50% of the voting capital or similar right of ownership.
       
Substitute Financier
a person substituted by a Financier under clause 19.3 for any of the Financier’s
Commitment.
       
Surety Obligation
any guarantee, suretyship, letter of credit, letter of comfort or any other
obligation:
     
1
to provide funds (whether by the advance or payment of money, the purchase of or
subscription for shares or other securities, the purchase of assets or services,
or otherwise) for the payment or discharge of;
       
2
to indemnify any person against the consequences of default in the payment of;
or
       
3
to be responsible for,
       
any debt or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the insolvency or the financial
condition of any other person.
         
Tax
1
any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding including goods and services tax or other sales or use tax; or
       
2
any income, capital, stamp or transaction duty, tax or charge,
       
which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above, whether contested or not.
       
Title Document
any original, duplicate or counterpart certificate or document of title.
         
Trading Period
1
for the purposes of determining the Current Market Price referred to in a
Conversion Notice, means the period of 5 TSX Business Days ending on the TSX
Business Day immediately preceding the Quarterly Date referred to in that
Conversion Notice; and
       
2
for the purposes of determining the Warrant Exercise Price, means the period of
5 TSX Business Days ending on the TSX Business Day immediately preceding the
date of this agreement.
     

 
Bridge Facility Agreement
page 19

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Transaction Document
1
this agreement;
       
2
each Security;
       
3
the deposit account control agreement between the Finance Parties, the Borrower
and U.S. Bank National Association in relation to the Proceeds Accounts;
       
4
each Direct Agreement;
       
5
any document or agreement entered into or given under any of the above; and
       
6
any other document that the Agent and the Borrower agree in writing to be a
Transaction Document.
           
Transaction Party
1
the Borrower;
       
2
each Guarantor; and
       
3
any other person that the Borrower and the Agent agree is a Transaction Party.
         
Transportation Agreement
the Transportation Agreement to be entered into by the Borrower in respect of
the provision of transport services for the Project.
       
TSX
the Toronto Stock Exchange.
       
TSX Approval
the approval of the TSX in connection with the transactions contemplated in the
Transaction Documents, including:
     
1
the provision of the Facility;
       
2
the issuance of Shares on Conversion;
       
3
the listing of the Shares required to be available for Conversion; and
       
4
the issuance and listing of Shares on the exercise of a Warrant.
         
TSX Business Days
days on which trading of securities takes place on the TSX.
       
Unpatented Mining Claims
the unpatented mining claims held by the Borrower and listed in Schedule 11.
       
US$ and United States Dollars
the lawful currency of the United States of America.
       
US Securities Law
all applicable securities laws in the United States of America and the
respective regulations and rules under those laws together with applicable
published policy statements of the securities regulatory authorities in the
United States of America.
   

 
Bridge Facility Agreement
page 20

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Term
 
Meaning
   
Value Date
the date 2 LIBOR Business Days before the first day of an Interest Period.
       
Volume Weighted Average
Trading Price or VWATP
the price per Share calculated in accordance with clause 7.3(b).
       
Warrant Exercise Price
the lesser of:
     
1
25 Canadian cents; and
       
2
135% of the Volume Weighted Average Trading Price of Shares traded on the TSX
during the 5 consecutive TSX Business Days immediately preceding the date of
this agreement.
         
Warrant Share
each Share received by a Financier or a Financier’s Affiliate on the exercise of
the Warrant.
       
Warrants
the warrants to purchase Shares to be issued to a Financier or a Financier’s
Affiliate in accordance with clause 8.1.
   

 

1.2
Interpretations

 
In this agreement headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context requires
otherwise:
 
(a)
words indicating the singular include the plural and vice versa;


 
(b)
words indicating a gender include any gender;


 
(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;




(d)
an expression suggesting or referring to a natural person or an entity includes
any company, partnership, joint venture, association, corporation or other body
corporate and any Government Agency;


 
(e)
a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;


 
(f)
a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of, and a party, annexure, exhibit and schedule to, this agreement and
a reference to this agreement includes any annexure, exhibit and schedule;


 
(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;


 
(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;


 
(i)
a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death;


 
Bridge Facility Agreement
page 21

 

--------------------------------------------------------------------------------


 
 

[logo1.jpg] 
 

 
(j)
a reference to a party to any document includes that party’s successors and
permitted assigns;

 
(k)
a reference to an agreement other than this agreement includes an undertaking,
agreement or legally enforceable arrangement or understanding whether or not in
writing;

 
(l)
a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 
(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, agreement, instrument or other document of any kind;

 
(n)
no provision of this agreement may be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 
(o)
a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 
 
(1)
which ceases to exist; or

 
 
(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions; and
 
(p)
references to time and dates are references to time and dates in Denver,
Colorado.

 
1.3
Inclusive expressions

 
Specifying anything in this agreement after the words “include” or “for example”
or similar expressions does not limit what else is included unless there is
express wording to the contrary.
 
1.4
Business Day

 
Except where clause 6.2 applies, where the day on or by which any thing is to be
done is not a Business Day, that thing must be done on or by the preceding
Business Day.
 
1.5
Accounting Standards

 
Unless there is express wording to the contrary, any accounting practice or
concept relevant to this agreement is to be construed or determined in
accordance with the Accounting Standards.
 
2
Conditions precedent

--------------------------------------------------------------------------------

 
2.1
Conditions precedent to the Funding Portion

 
A Financier is not obliged to provide the Commitment or its Pro Rata Share of
the Funding Portion until the Agent has received all of the following in form
and of substance satisfactory to the Financiers:
 
(a)
officer’s certificate: an officer’s certificate in the form of Schedule 5 given
in respect of each Transaction Party and dated no more than 5 Business Days
before the Funding Date;

 
Bridge Facility Agreement
Page 22

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
(b)
Transaction Documents: originals of each Transaction Document, other than each
Direct Agreement, duly executed by all parties to them other than the Finance
Parties and, where applicable:

 
 
(1)
with evidence satisfactory to the Agent that all Taxes applicable to the
Transaction Documents have been or will be duly paid; and

 
 
(2)
subject to clause 10.29, in registrable form together with all executed
documents necessary to register them;

 
(c)
Direct Agreements: original of each Direct Agreement that has been executed,
duly executed by all parties to them other than the Finance Parties and, where
applicable, with evidence satisfactory to the Agent that all Taxes applicable to
the Direct Agreements have been or will be duly paid;

 
(d)
Project Documents: copies of each Project Document that has been executed,
showing due execution by all parties to them;

 
(e)
Corporate Budget: a copy of the Corporate Budget initialled by the Borrower and
the Agent for identification purposes;

 
(f)
Financial Reports: a copy of:

 
 
(1)
the audited consolidated Financial Report of the Borrower and each Subsidiary
for the financial year ending 31 December 2007; and

 
 
(2)
the unaudited quarterly Financial Reports of the Borrower for the Quarter ending
30 September 2008;

 
(g)
Cashflow Model: a copy of the Cashflow Model which incorporates a life of mine
plan, initialled by the Borrower and the Agent for identification purposes;

 
(h)
Mining Rights: evidence that the Borrower is the legal holder of the Mining
Rights and that the Mining Rights are valid and in good standing and give the
Borrower all rights required to enable the Borrower to conduct the Project in
accordance with the Cashflow Model;

 
(i)
good title: evidence that the Borrower has good title to the Project Assets and
its other Secured Property;

 
(j)
opinions:

 
 
(1)
an opinion from Fogler, Rubinoff LLP in respect of Ontario law;

 
 
(2)
an opinion from Davis Graham & Stubbs LLP in respect of Colorado law;

 
 
(3)
an opinion from Lakowicz, Shier & Hoffman in respect of the corporate good
standing and due execution of the Transaction Documents under Yukon law; and

 
 
(4)
an opinion from Fogler, Rubinoff LLP in respect of title to the real property
described in Schedule 9;

 
(k)
Project Authorisations: evidence that all Authorisations necessary as at the
date of this agreement have been obtained in connection with the development,
construction and operation of the Project, including all Environmental Approvals
and evidence that all Authorisations have been obtained in connection with the
transactions contemplated by the Documents;

 
(l)
Environmental Bonds: evidence that no environmental bonds or other form of
security is required to be taken out as at the date of this agreement in
accordance with the requirements of any Environmental Law relating to the
Project as it is currently being operated, or the Project Area;

 
(m)
insurance: evidence that the Borrower has complied with clause 10.24;

 
(n)
Initial Transaction Costs: evidence that the Initial Transaction Costs have been
or will be paid in full at the time that the Funding Portion is provided;

 
Bridge Facility Agreement
Page 23

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
(o)
Warrants: the Warrants to be issued in accordance with clause 8.1;

 
(p)
TSX Approvals: evidence that all necessary TSX Approvals to this agreement and
the transactions contemplated by it have been obtained;

 
(q)
due diligence: evidence of the completion of any technical, legal and commercial
due diligence investigations with respect to the Borrower and the Project Assets
and other Secured Property, including detailed mining plans, layouts, plant flow
sheets, reserve and resource estimations and a technical review of the open pit
phase 1 mine plan and the initial underground mine plan;

 
(r)
Aboriginal matters: evidence that the Borrower is complying with all laws,
regulations, Authorisations, policy statements and agreements in respect of
aboriginal rights and aboriginal communities that relate to the development,
construction, start-up and operation of the Project;

 
(s)
Proceeds Account: evidence that the Proceeds Account has been established;

 
(t)
Title Documents: each Title Document required to be lodged with a Finance Party
under any Transaction Document;

 
(u)
title insurance: evidence that the Borrower has obtained title insurance with
Stewart Title in respect of the Black Fox and St Andrews properties;

 
(v)
other approvals: evidence that all other approvals necessary for the
transactions contemplated by the Transaction Documents have been obtained, other
than matters agreed to be post-closing items;

 
(w)
other matters: any other certificates, Authorisations, documents, matters or
things which the Agent or a Financier reasonably requires;

 
(x)
Funding Notice: a Funding Notice delivered to the Agent requesting a Funding
Portion with a Funding Date which is a Business Day within the Availability
Period;

 
(y)
Commitment: evidence that the Commitment will not be exceeded by providing the
Funding Portion;

 
(z)
no Default: evidence that no Default has occurred which is continuing and no
Default will result from the Funding Portion being provided;

 
(aa)
no Material Adverse Effect: evidence that since the end of the accounting period
for the Financial Reports most recently provided under clause 10.6(a) or 2.1(f),
no event has occurred which has had, or is reasonably likely to have, a Material
Adverse Effect; and

 
(bb)
representations and warranties: evidence that the representations and warranties
set out in clauses 9.1 and 9.2 are true and correct.

 
2.2
Certified copies

 
An Officer of the relevant Transaction Party must certify a copy of a document
given to a Finance Party under clause 2.1 to be a true copy of the original
document. The certification must be made no more than 5 Business Days before the
date on which it is provided.
 
2.3
Benefit of conditions precedent

 
A condition in this clause 2 is for the benefit only of the Finance Parties and
only the Agent acting on the instructions of the Financiers may waive it.
 
Bridge Facility Agreement
Page 24

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
3
Commitment, purpose and availability of the Facility

--------------------------------------------------------------------------------

 
3.1
Provision of Commitment

 
Each Financier must make its Pro Rata Share of the Commitment set out in
Schedule 2 available to the Borrower on the terms of this agreement.
 
3.2
Several obligations and rights of the Financiers

 
(a)
The obligations and rights of the Financiers under each Transaction Document are
several.

 
(b)
Failure of a Financier to perform its obligations under a Transaction Document
does not relieve any other Financier from any of its obligations under a
Transaction Document.

 
(c)
No Financier is responsible for the obligations of any other Financier under a
Transaction Document.

 
(d)
Each Financier may separately enforce its rights under any Transaction Document,
unless a Transaction Document provides otherwise.

 
3.3
Purpose

 
The Borrower must use the net proceeds of each Funding Portion only for:
 
(a)
the funding of the development, construction and operation of the Project in
accordance with the Cashflow Model or as approved by the Financiers in writing;

 
(b)
the funding of fees and costs due under the Transaction Documents; and

 
(c)
any other purpose that the Financiers approve in writing.

 
3.4
Voluntary prepayment

 
(a)
The Borrower may prepay any of the Principal Outstanding by giving the Agent at
least 15 days’ prior notice specifying the prepayment date and the amount to be
prepaid.

 
(b)
Prepayment of part of the Principal Outstanding may only be made in an integral
multiple of US$500,000.

 
(c)
The Borrower must prepay the Principal Outstanding specified in the prepayment
notice on the prepayment date specified in the notice together with all unpaid
interest accrued to the prepayment date in respect of the prepaid amount.

 
(d)
The Commitment of a Financier is reduced by its Pro Rata Share of any amount of
Principal Outstanding prepaid under this clause 3.4 and accordingly a prepaid
amount may not be redrawn.

 
(e)
A notice given under clause 3.4(a) is irrevocable.

 
4
Funding and rate setting procedures

--------------------------------------------------------------------------------

 
4.1
Delivery of Funding Notice

 
(a)
If the Borrower requires the provision of a Funding Portion it must deliver to
the Agent a Funding Notice.

 
(b)
A Funding Notice must request a single Funding Portion for the whole of the
Commitment.

 
Bridge Facility Agreement
Page 25

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
(c)
The Agent must notify each Financier of the contents of each Funding Notice and
of each Financier’s Pro Rata Share of a Funding Portion requested as soon as
reasonably practicable and in any event within 1 Business Day after the Agent
receives the Funding Notice.

 
4.2
Requirements for a Funding Notice

 
A Funding Notice to be effective must be:
 
(a)
in writing in the form of, and specifying the matters required in, Schedule 6;
and

 
(b)
received by the Agent before 11.00 am on a Business Day at least 4 Business Days
before the proposed Funding Date (or any shorter period that the Agent agrees in
writing).

 
4.3
Irrevocability of Funding Notice

 
The Borrower is irrevocably committed to draw Funding Portions from the
Financiers in accordance with each Funding Notice given to the Agent.
 
4.4
Selection of Interest Periods

 
(a)
Each Interest Period must be of 90 days or any other period that the Agent
agrees with the Borrower.

 
(b)
If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 
(c)
An Interest Period for a Funding Portion commences either on the first Funding
Date for that Funding Portion or on the last day of the immediately preceding
Interest Period for that Funding Portion.

 
(d)
Each Interest Period which commences prior to a Quarterly Date and would
otherwise end after that Quarterly Date, ends on that Quarterly Date.

 
4.5
Determination of Funding Rate

 
(a)
The Agent must notify each Financier and the Borrower of the Funding Rate for an
Interest Period as soon as reasonably practicable, and in any event within
2 Business Days, after it has made its determination of LIBOR.

 
(b)
In the absence of manifest error, each determination of LIBOR by the Agent is
conclusive evidence of that rate against the Borrower.

 
5
Facility

--------------------------------------------------------------------------------

 
5.1
Provision of Funding Portions

 
If the Borrower gives a Funding Notice, each Financier must pay into the
Proceeds Account its Pro Rata Share of each specified Funding Portion in Same
Day Funds in United States Dollars on the specified Funding Date and in
accordance with that Funding Notice.
 
Bridge Facility Agreement
Page 26

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
5.2
Repayment

 
(a)
The Borrower must repay the Principal Outstanding under the Facility on the
Repayment Date.

 
(b)
The Commitment is cancelled on the Repayment Date.

 
5.3
Repayment of other Secured Moneys

 
The Borrower must repay the balance of the Secured Moneys in full on the dates
provided in the Transaction Documents, and all unpaid Secured Moneys must in all
events be paid on or before the Repayment Date for the Facility or on any other
date which the Principal Outstanding is or is required to be repaid in full.
 
5.4
Interest

 
(a)
The Borrower must pay interest on the principal amount of each Funding Portion
for each Interest Period at the Funding Rate for the Interest Period.

 
(b)
Interest is calculated on daily balances on the basis of a 360 day year and for
the actual number of days elapsed from and including the first day of each
Interest Period to, but excluding, the last day of the Interest Period or, if
earlier, the date of prepayment or repayment of the Funding Portion under this
agreement.

 
(c)
The Borrower must pay accrued interest in arrears to the Agent on account of the
Financiers in respect of the Facility, on each Interest Payment Date.

 
(d)
The Borrower may, unless prevented from doing so under clause 5.4(e), elect by
notice in writing to the Agent no later than 10 Business Days before a
particular Quarterly Date not to pay interest on the principal amount of a
Funding Portion due on that Quarterly Date, in which event either:

 
 
(1)
a Financier may elect to Convert in accordance with clause 7.1 all of its Pro
Rata Share of the then outstanding Interest Conversion Amount for the Funding
Portion by giving to the Borrower (with a copy to the Agent) a Conversion Notice
not less than 5 Business Days before the relevant Quarterly Date; or

 
 
(2)
if a Financier does not give that Conversion Notice, interest on its Pro Rata
Share of the Funding Portion will be capitalised on the relevant Quarterly Date,
from which time the capitalised interest will itself bear interest for the
account of that Financier.

 
(e)
The Borrower may not without the written consent of the Agent elect to
capitalise interest in accordance with clause 5.4(d) if in the opinion of the
Agent any TSX Approval (other than a TSX Approval which has already been
obtained) would be required if each Financier were to Convert the whole of its
Pro Rata Share of the Interest Conversion Amount on the relevant Quarterly Date.

 
(f)
The Borrower must on the Repayment Date pay to the Agent for the account of each
relevant Financier any interest which is capitalised in accordance with clause
5.4(d)(2).

 
5.5
Calculation of per annum interest rate

 
For the purposes of compliance with the Interest Act (Canada) and disclosure
under that act, the equivalent yearly rate of interest for a 365 (or 366) day
year to any rate expressed in this agreement based on a 360 day year is equal to
that 360 day rate multiplied by 365 (or 366) divided by 360.
 
Bridge Facility Agreement
Page 27

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
5.6
Maximum interest payable

 
Despite any provision of this agreement, in no event will the aggregate
“interest” (as defined in section 347 of the Criminal Code (Canada) (the
“Section”)) payable under this agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in the Section) under this
agreement lawfully permitted by the Section and if any payment collected or
demanded under this agreement in respect of “interest” is determined to be
contrary to the provisions of the Section, that payment, collection or demand is
taken to have been made by mutual mistake of the Borrower and the Finance
Parties and the amount of that payment or collection will be refunded to the
Borrower. For the purposes of this agreement, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the relevant term and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Agent will be prima facie evidence of that rate.
 
6
Payments

--------------------------------------------------------------------------------

 
6.1
Manner of payment

 
All payments by a Transaction Party under the Transaction Documents must be
made:
 
(a)
in Same Day Funds;

 
(b)
in United States Dollars; and

 
(c)
no later than 11.00 am at the local time of the place where the account
specified by the Agent is located, on the due date,

 
to the Agent’s account as specified by the Agent to the Borrower or in any other
manner the Agent directs from time to time. The Agent’s directions under this
clause 6.1 may require payments to be made in a manner that ensure they are
received by each Financier on the Repayment Date. Any account designated by the
Agent under this clause 6.1 must be maintained with a financial institution in
the United States of America.
 
6.2
Payments on a Business Day

 
If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month or, if none, the
preceding Business Day, and interest must be adjusted accordingly.
 
6.3
Payments in gross

 
All payments which a Transaction Party is required to make under any Transaction
Document must be without:
 
(a)
any set-off, counterclaim or condition; or

 
(b)
any deduction or withholding for any Tax or any other reason unless the
Transaction Party is required to make a deduction or withholding by applicable
law.

 
6.4
Additional payments

 
If:
 
(a)
any Transaction Party is required to make a deduction or withholding in respect
of Tax (other than Excluded Tax) from any payment to be made to a Finance Party
under any Transaction Document; or

 
Bridge Facility Agreement
Page 28

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
(b)
a Finance Party is required to pay any Tax (other than Excluded Tax) in respect
of any payment it receives from a Transaction Party or the Agent under any
Transaction Document,

 
the Transaction Party:
 
(c)
indemnifies each Finance Party against that Tax; and

 
(d)
must pay to each Finance Party an additional amount which the Agent determines
to be necessary to ensure that each Finance Party receives when due a net amount
(after payment of any Tax in respect of each additional amount) that is equal to
the full amount it would have received if a deduction or withholding or payment
of Tax had not been made.

 
6.5
Taxation deduction procedures

 
If clause 6.4(a) applies:
 
(a)
the Transaction Party must pay on a timely basis the amount deducted or withheld
to the appropriate Government Agency as required by law; and

 
(b)
the Transaction Party must within 5 Business Days after receipt of NR-4
statements documenting the amount referred to in clause 6.5(a) forward those
statements to the Canada Revenue Agency on behalf of the Finance Party and
deliver copies of them to the Agent.

 
6.6
Tax Credit

 
If a Transaction Party makes an additional payment under clause 6.4 for the
benefit of a Finance Party, and the Finance Party determines that:
 
(a)
a credit against, relief or remission for, or repayment of any Tax by a Finance
Party (Tax Credit) is attributable to that additional payment; and

 
(b)
the Finance Party has obtained, utilised and retained that Tax Credit,

 
then the Finance Party must pay an amount to the Transaction Party which the
Finance Party determines, in its sole discretion, will leave it (after that
payment) in the same after Tax position as it would have been in had the
additional payment not been made by the Transaction Party, provided that the
Transaction Party agrees to repay all or a portion of the amount paid to it
(plus any penalties, interest or other charges imposed by the relevant
Government Agency) to that Finance Party if the Transaction Party is required to
repay all or a portion of the Tax Credit to which the payment made by the
Finance Party under this clause 6.6 relates.
 
6.7
Tax affairs

 
Nothing in clause 6.6:
 
(a)
interferes with the right of any Finance Party to arrange its tax affairs in any
manner it thinks fit;

 
(b)
obliges any Finance Party to investigate the availability of, or claim, any Tax
Credit; or

 
(c)
obliges any Finance Party to disclose any information relating to its tax
affairs or any tax computations.

 
6.8
Amounts payable on demand

 
If any amount payable by a Transaction Party under any Transaction Document is
not expressed to be payable on a specified date, that amount is payable by the
Transaction Party on demand by the Agent.
 
Bridge Facility Agreement
Page 29

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
6.9
Appropriation of payments

 
(a)
Except where clause 6.9(b) applies, all payments made by a Transaction Party
under a Transaction Document may be appropriated as between principal, interest
and other amounts as the Agent determines or, failing any determination, in the
following order:

 
 
(1)
first, towards reimbursement of all fees, costs, expenses, charges, damages and
indemnity payments due and payable by the Transaction Parties under the
Transaction Documents;

 
 
(2)
second, towards payment of interest due and payable under the Transaction
Documents; and

 
 
(3)
third, towards repayment or prepayment of the Principal Outstanding.

 
(b)
Any money recovered by a Finance Party as a result of the exercise of a Power
under a Security must be appropriated in the manner provided in that Security.

 
(c)
Any appropriation under clauses 6.9(a) or 6.9(b) overrides any appropriation
made by a Transaction Party.

 
6.10
Distribution by Agent

 
(a)
A payment received by the Agent under a Transaction Document is received by the
Agent on account of the Financiers unless:

 
 
(1)
the payment is made to the Agent for its own account; or

 
 
(2)
a provision in a Transaction Document expressly provides otherwise.

 
(b)
The Agent must promptly distribute amounts received on account of the Financiers
to the Financiers in their respective Pro Rata Shares and in the same type of
funds as received by the Agent.

 
6.11
Non-receipt of funds by Agent

 
(a)
If:

 
 
(1)
the Agent elects to make a payment (Agent Payment) to any party (Payee) that is
to be made out of a payment (Payer Payment) due to the Agent by another party
(Payer) before the Agent has received the Payer’s Payment; and

 
 
(2)
the Payer does not in fact make the Payer’s Payment to the Agent on the due
date,

 
the Payee must repay the Agent Payment to the Agent on demand.
 
(b)
The Payer indemnifies the Agent and the Payee against any Loss suffered or
incurred by the Agent or the Payee as a result of any failure by the Payer to
make the Payer Payment when due.

 
6.12
Redistribution of payments

 
(a)
If a Financier receives or recovers an amount from a Transaction Party under the
Transaction Documents other than in accordance with clause 6.10:

 
 
(1)
the Financier must advise the Agent that it has received or recovered the amount
within 3 Business Days after the receipt or recovery;

 
 
(2)
the Financier must within 3 Business Days after demand by the Agent pay to the
Agent the amount determined by the Agent to be equal to the amount (excess
amount) by which the amount received or recovered exceeds the amount the
Financier would have received if the amount had been paid to the Agent and
distributed in accordance with clause 6.10;

 
Bridge Facility Agreement
Page 30

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
 
(3)
the Agent must treat the payment of the excess amount as if it were a payment by
the Transaction Party to the Agent on account of all the Financiers and promptly
distribute the excess amount to the Financiers in accordance with clause 6.10;
and

 
 
(4)
as between each Transaction Party and the Finance Parties, the excess amount is
to be treated as not having been paid to a Financier, but as having been paid to
all the Financiers in accordance with their respective entitlements.

 
(b)
If an amount to which clause 6.12(a) applies is subsequently required to be
repaid by the Financier who originally received or recovered it to a Transaction
Party, each Finance Party which has received any part of it must repay that part
to the Financier who originally received or recovered it, and the adjustments
under clause 6.12(a)(4) will be reversed.

 
6.13
Rounding

 
The Agent may round amounts to the nearest unit of Relevant Currency in making
any allocation or appropriation under the Transaction Documents.
 
6.14
Currency exchanges

 
If the Agent receives an amount under a Transaction Document in a currency which
is not in the Relevant Currency, the Agent:
 
(a)
may convert the amount received into the Relevant Currency in accordance with
its normal procedures; and

 
(b)
is only regarded as having received the amount that it has converted into the
Relevant Currency.

 
7
Conversion

--------------------------------------------------------------------------------

 
7.1
Interest Conversion

 
(a)
If a Financier elects to Convert its Pro Rata Share of an Interest Conversion
Amount on a Quarterly Date by giving a Conversion Notice in accordance with
clause 5.4(d), then the number of Shares that the Financier will receive will be
determined by dividing:

 
 
(1)
its Pro Rata Share of the Interest Conversion Amount as at the relevant
Quarterly Date; by

 
 
(2)
the Current Market Price discounted by the maximum discount permitted by the TSX
in accordance with the Listing Rules of the TSX for that Current Market Price.

 
(b)
On or as soon as practicable after the relevant Quarterly Date, the Borrower
will give a written notice (Interest Conversion Amount Notice) to the Agent
specifying the Interest Conversion Amount and the number of Shares to be issued
on Conversion of the Interest Conversion Amount, setting out the Borrower’s
detailed calculation of the Interest Conversion Amount and the number of Shares
to be issued on Conversion of the Interest Conversion Amount. If the Agent
disagrees with the Interest Conversion Amount and the number of Shares to be
issued on Conversion of the Interest Conversion Amount, it must notify the
Borrower within 5 Business Days, and the Borrower must, within 2 Business Days
of receiving notice from the Agent, change or amend the Interest Conversion
Amount Notice as instructed by the Agent.

 
Bridge Facility Agreement
Page 31

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
7.2
Issue of Shares

 
(a)
If Conversion occurs under clause 7.1, the Borrower must issue to that Financier
the number of Shares determined in accordance with that clause within 5 Business
Days following the Conversion Date. In accordance with applicable Listing Rules
of the TSX and all other applicable Ontario Securities Law, the Shares that may
be delivered on Conversion may not be sold or otherwise disposed of for a period
of 4 months from the date of this agreement in the absence of either a
prospectus or an exemption from the prospectus requirements under the applicable
Listing Rules of the TSX and all other applicable Ontario Securities Law. The
Shares that are delivered on Conversion will be ‘restricted securities’ under US
Securities Laws and may not be transferred without a valid exemption or in
accordance with an effective registration under US Securities Laws.

 
(b)
The Borrower must give a Certificate or Certificates to each Financier in
respect of that number of Shares to which that Financier is entitled under
clause 7.1(a) within 15 Business Days of the Conversion Date. If AMEX Approval
is received after the Conversion Date, the Borrower must give a Certificate or
Certificates in respect of the Shares listed on AMEX to which that Financier is
entitled under clause 7.1(a) to the Financier on the date AMEX Approval is
received.

 
(c)
On the issue to each Financier of the Certificates referred to in clause 7.2(b),
the Interest Conversion Amount which is the subject of the relevant Conversion
is taken to have been paid by the Borrower to the Financier.

 
(d)
The Borrower must take all necessary steps to ensure that all Shares to be
issued under clause 7.1(a) are listed on the TSX and the AMEX before they are
issued.

 
7.3
Current Market Price

 
(a)
The Current Market Price for a Conversion under clause 7.1 is the Volume
Weighted Average Trading Price of the Shares, expressed in C$ and fractions of
C$, sold on the TSX during the Trading Period last occurring before the relevant
Quarterly Date in respect of which the Conversion Notice under clause 5.4(d)(1)
is given.

 
(b)
The Volume Weighted Average Trading Price is calculated by dividing the total
value, as provided by the TSX, of traded Shares during the Trading Period by the
total number of Shares traded on the TSX during the Trading Period.

 
(c)
The Volume Weighted Average Trading Price will be determined by reference to the
actual prices and volumes of the Shares traded as published by the TSX, or if
not published by the TSX, as determined by the Agent from any other available
source.

 
8
Issue of Warrants

--------------------------------------------------------------------------------

 
8.1
Warrants

 
The Borrower must on the date of this agreement:
 
(a)
issue the Warrants to each Financier or Financier’s Affiliate, and the number of
Warrants to be issued to each Financier or Financier’s Affiliate will be
determined by the following formula:

 
[eq.jpg]
 
Bridge Facility Agreement
Page 32

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
W is the number of Warrants to be issued to each Financier or Financier’s
Affiliate;
 
FA is the C$ Equivalent Amount on the date of this agreement of US$15,000,000;
and
 
 
WEP is the Warrant Exercise Price; and

 
(b)
provide to each Financier or Financier’s Affiliate a Warrant Certificate in
respect of its Warrants in the name of that Financier or Financier’s Affiliate
(as applicable).

 
8.2
Issue of Warrants

 
(a)
All Warrants issued under clause 8.1 will be issued on the terms set out in
Schedule 7 which for the avoidance of doubt, include the following:

 
 
(1)
that each Warrant, when validly exercised, entitles each Financier or
Financier’s Affiliate to purchase one Share at the Warrant Exercise Price on the
terms and conditions of the Warrant; and

 
 
(2)
that each Warrant may be exercised before 5.00pm Toronto time on the Expiry
Date.

 
(b)
The Borrower must use its best endeavours to ensure the Warrants are issued in
accordance with clauses 8.1 and 8.2(a).

 
(c)
The holding of a Warrant issued under clause 8.1 will not entitle the holder of
that Warrant to any rights as a shareholder of the Borrower, including without
limitation, voting rights.

 
(d)
All Warrants issued under clause 8.1 will be issued at no additional cost to the
Financiers.

 
8.3
Exercise of Warrants

 
(a)
Each Financier or Financier’s Affiliate (as applicable) may exercise the
Warrants, subject to any restrictions under the Listing Rules of the TSX,
Ontario Securities Law or US Securities Law, at any time before the Expiry Date.

 
(b)
If requested by the Agent, the Borrower must use its best efforts to assist a
Financier or Financier’s Affiliate (as applicable) to sell Shares obtained by
that Person through the exercise of the Warrants.

 
(c)
The Borrower must ensure that all necessary TSX Approvals have been obtained and
will be maintained in connection with the issuance of all Warrant Certificates,
the issuance of Warrants represented thereby and the underlying Shares, and the
listing of the Shares on the TSX and the AMEX on due exercise of the Warrants.

 
(d)
In accordance with the applicable Listing Rules of the TSX and all other
applicable Ontario Securities Law, the Shares that may be delivered on the
exercise of a Warrant may not be sold or otherwise disposed of for a period of 4
months from the date of this agreement in the absence of either a prospectus or
an exemption from the prospectus requirements under the applicable Listing Rules
of the TSX and all other applicable Ontario Securities Law. The Shares that are
delivered on the exercise of a Warrant will be ‘restricted securities’ under US
Securities Laws and may not be transferred without a valid exemption or in
accordance with effective registration under US Securities Laws.

 
8.4
Ranking of Shares and Warrants

 
(a)
Each Share received by a Financier or Financier’s Affiliate, either under clause
7.2 or on the exercise of a Warrant issued to a Financier or its Affiliate (as
applicable) under this clause 8, ranks in all respects pari passu with the other
then existing issued Shares, but will not in the case of the exercise of a
Warrant carry any rights to any dividends or other distributions declared or
paid or made on the Shares before the date that Warrant is exercised.

 
Bridge Facility Agreement
Page 33

 

--------------------------------------------------------------------------------


 

[logo1.jpg] 
 

 
(b)
Each Warrant issued to a Financier or Financier’s Affiliate under this clause 8
ranks in all respects pari passu with the other then existing issued Warrants,
but will not carry any rights to any distributions declared or paid or made on
the Warrants before the date those Warrants are issued.

 
8.5
Registration under US Securities Laws

 
(a)
Promptly following the completion of the Funding Date, the Borrower shall, at
its expense, prepare and file with the U.S. Securities and Exchange Commission a
Registration Statement on Form S-3 (Registration Statement) providing for resale
by each Financier or its Affiliate (as applicable) of the Warrant Shares and the
shares that may be issued under clause 7.2(a).  The Borrower or its nominee
shall use its best efforts to have the Registration Statement declared effective
as soon as practicable following the filing, and shall maintain the
effectiveness of the Registration Statement until the earlier of (i) the last
occurring Expiry Date or (ii) such date as no Financier holds any of the Shares
registered in the Registration Statement, or (iii) such Shares are capable of
being sold without limitation under Rule 144 under the Securities Act of 1933
(the Securities Act).

 
(b)
Each Financier agrees to provide such information as may be required under the
Securities Act relating to such Financier for inclusion in the Registration
Statement.  Each Financier further agrees that if, during the time that the
Registration Statement is effective, the Borrower notifies it that the
Registration Statement contains a material misstatement or omission, the
Financier will cease resale of the Shares pursuant to such Registration
Statement until it is notified that resales may be resumed. The Borrower
covenants to use its best efforts to supplement the Registration Statement as
soon as practicable to make the disclosures in the Registration Statement
correct and complete.

 
9
Representations and warranties

--------------------------------------------------------------------------------

 
9.1
General representations and warranties

 
Each Transaction Party represents and warrants to and for the benefit of each
Finance Party that:
 
(a)
registration: the Borrower is duly incorporated and validly existing under the
laws of the Yukon Territory, Canada and is duly qualified to do business, and is
in good standing, in Ontario, Canada, and it has done everything necessary to
keep its corporate existence in good standing;

 
(b)
corporate power: it has the corporate power to own its assets and to carry on
its business as it is now being conducted;

 
(c)
authority: it has power and corporate authority to enter into and perform its
obligations under the Documents to which it is expressed to be a party;

 
(d)
authorisations: it has taken all necessary corporate action to authorise the
execution, delivery and performance of the Documents to which it is a party;

 
(e)
binding obligations: the Documents to which it is a party constitute its legal,
valid and binding obligations and, subject to any necessary stamping and
registration, are enforceable in accordance with their terms subject to laws
generally affecting creditors’ rights and to principles of equity;

 
(f)
valid Encumbrances:

 
 
(1)
on execution and delivery of a Security, that Security will be effective to
create in favour of the Finance Parties legal, valid and enforceable
Encumbrances on, and security interests in, all right, title and interests of
the relevant Transaction Party (as the case may be) in and to the property the
subject of that Security and the proceeds of that property, in each case not
subject to any Encumbrances, other than Permitted Encumbrances;

 
Bridge Facility Agreement
Page 34

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(2)
in respect of a Security where the priority of the security interest may be
elevated by possession or control of the property the subject of that Security
(which possession or control must be given to the Security Agent by the relevant
Transaction Party (as the case may be) to the extent that it is required), after
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, and, after the Security Agent takes possession
or control of the property the subject of that Security, that Security will
constitute a fully perfected Encumbrance on, and first priority security
interests in, all right, title and interest of that Transaction Party in the
property the subject of that Security and the proceeds of that property, in each
case subject to no Encumbrances other than Permitted Encumbrances; and

 
 
(3)
all registrations identified in Schedule 13 pertain to Permitted Encumbrances;

 
(g)
transaction permitted: the execution, delivery and performance by it of the
Documents to which it is a party will not breach, or result in a contravention
of:

 
 
(1)
any law, regulation or Authorisation;

 
 
(2)
its memorandum and articles of association, articles of incorporation, articles
of organization, by-laws, constitution, operating agreement, or other
constituent or constating documents, as applicable; or

 
 
(3)
any Encumbrance or agreement which is binding on it,

 
and will not result in:
 
 
(4)
the creation or imposition of any Encumbrance on any of its assets other than as
permitted under a Transaction Document; or

 
 
(5)
the acceleration of the date for payment of any obligation under any agreement
which is binding on it;

 
(h)
no default or breach: it is not:

 
 
(1)
in breach in a material respect of any law or Authorisation;

 
 
(2)
in breach under any Document, agreement or other document binding on it which
breach has, or is reasonably likely to have, a Material Adverse Effect; or

 
 
(3)
in default in the payment of a material sum, or in compliance with a material
obligation in respect of Financial Indebtedness;

 
(i)
no litigation: no litigation, arbitration, dispute or administrative proceeding
has been commenced, is pending or to its knowledge is threatened, which if
adversely determined would have a Material Adverse Effect;

 
(j)
financial information: the most recent Financial Reports or accounts which the
Borrower has provided to the Agent under clauses 2.1(f) and 10.6:

 
 
(1)
give a true and fair view of the financial condition and state of affairs of the
Borrower and the Group respectively, as at the date they were prepared; and

 
 
(2)
were prepared in accordance with the Accounting Standards;

 
(k)
no change in affairs: there has been no change in the Borrower’s or the Group’s
state of affairs since the end of the accounting period for its most recent
Financial Reports or accounts, referred to in clause 9.1(j) which has had, or is
reasonably likely to have, a Material Adverse Effect;

 
Bridge Facility Agreement
Page 35

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(l)
representations true: each of its representations and warranties contained in
the Documents is correct and not misleading in all material respects when made
or repeated;

 
(m)
disclosure:

 
 
(1)
no representation or warranty of or by a Transaction Party under a Transaction
Document, any schedule, annexure or exhibit attached to a Transaction Document,
contained in any certificate provided to a Finance Party under the provisions of
a Transaction Document, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements in this
agreement or in that Transaction Document, in the light of the circumstances
under which they were made, not misleading;

 
 
(2)
it has fully disclosed in writing to the Finance Parties all facts relating to
it, the Documents, the transactions contemplated by them, each Transaction
Party, the assets, business and affairs of each Transaction Party and any thing
in connection with them which would have had or would have been reasonably
likely to have had a material effect on the decision of a prudent lender to
enter into the Transaction Documents;

 
 
(3)
all filings made by the Borrower with any securities commissions or regulatory
authorities or the TSX are at their respective dates, true and correct, contain
or contained no misrepresentation and constitute full, true and plain disclosure
of all material facts relating to the Borrower and the Borrower does not have
any confidential filings with any securities commissions or regulatory
authorities or the TSX; and

 
 
(4)
it does not have any knowledge of any material adverse information in regard to
the current and prospective operations of any Transaction Party;

 
(n)
legal and beneficial owner: it is the legal and beneficial owner of or has a
valid leasehold or other contractual interest in:

 
 
(1)
its Secured Property; and

 
 
(2)
all of its assets included in the latest Financial Report provided by the
Borrower,

 
free and clear of all third party rights, interests and Encumbrances other than
those disclosed in those Financial Reports, or Permitted Encumbrances;
 
(o)
no immunity: it does not, nor do its assets, enjoy immunity from suit or
execution;

 
(p)
not a trustee: it does not enter into any Document as trustee of any trust or
settlement;

 
(q)
solvency: it is solvent and is able to pay its debts as and when they become
due;

 
(r)
commercial benefit: the entering into and performance by it of its obligations
under the Documents to which it is expressed to be a party is for its commercial
benefit and is in its commercial interests;

 
(s)
shareholding:

 
 
(1)
the Borrower is the legal and beneficial owner of all issued shares in the
capital of AGI and in the capital of Minera Sol de Oro S.A.de C.V. (other than
one share of Minera Sol de Oro S.A.de C.V. held by R. David Russell as a
requirement of Mexican law); and

 
 
(2)
AGI is the legal and beneficial owner of all issued shares in Mine Development
Finance Inc. and Montana Tunnels Mining Inc;

 
(t)
Group structure:

 
 
(1)
its only Associates are listed in the Group Structure Diagram; and

 
 
(2)
the Group Structure Diagram is true and correct in all respects and does not
omit any material information or details;

 
Bridge Facility Agreement
Page 36

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(u)
Taxes and fees:

 
 
(1)
it has complied in all material respects with all tax laws in all applicable
jurisdictions (including, without limitation, withholding or remitting to the
appropriate Government Agency any amounts on account of Taxes required to be
withheld or deducted from payments made by it) and it has paid all Taxes due and
payable by it (other than Contested Taxes), and no claims are being asserted
against it in respect of any Taxes (other than Contested Taxes); and

 
 
(2)
it has paid all registration or other fees, costs and expenses in connection
with the execution, performance and perfection of the Documents, any transaction
contemplated by a Document and any Authorisations;

 
(v)
reporting issuer:

 
 
(1)
the Borrower is a reporting issuer (or the equivalent) where applicable in good
standing in each of the provinces of Canada (except Quebec) under the applicable
Canadian Securities Laws, is not included in a list of defaulting reporting
issuers maintained by the securities commissions (or similar regulatory
authorities) in any of the provinces of Canada and is not in default of any
requirement of the applicable Canadian Securities Laws relating to continuous
disclosure and is in compliance with the by-laws, rules and regulations of the
TSX; and

 
 
(2)
there has not occurred any material adverse change (actual, anticipated,
contemplated or threatened, whether financial or otherwise) in the business,
affairs, operations, assets, liabilities (contingent or otherwise) or capital of
the Borrower and its Subsidiaries (taken together as a whole) which has not been
publicly disclosed; all the statements set forth in the Borrower’s public
disclosure documents which have been filed pursuant to the requirements of the
Securities Laws are true, correct, and complete and do not contain any
misrepresentation (within the meaning of such Securities Laws) as of the date of
the applicable document and the Borrower has not filed any confidential material
change reports under such securities laws which is currently in effect; and

 
(w)
authorised Shares: the Borrower has reserved and kept available out of its
authorised Shares (if the number thereof is or becomes limited) solely for the
purpose of issue upon conversion of capitalised interest as provided under this
agreement and upon exercise of all Warrants issued under this agreement, and has
allotted for issue to the Financiers, who may exercise their conversion rights
under this agreement and/or their Warrants, the number of Shares as are issuable
upon the conversion of capitalised interest and all Warrants. All Shares issued
upon the conversion of capitalised interest in accordance with the terms of this
agreement and upon exercise of the Warrants in accordance with this agreement
will be duly and validly issued as fully paid and non-assessable.

 
9.2
Project representations and warranties

 
The Transaction Parties represent and warrant to and for the benefit of each
Finance Party that:
 
(a)
Mining Rights:

 
 
(1)
the Mining Rights are legal, valid and continuing, and confer on the Borrower
all material rights required to enable it to build, construct and operate the
Project in accordance with the Cashflow Model;

 
 
(2)
the Borrower is the legal and beneficial holder of the Mining Rights set out in
the Security described at item 9 of Schedule 4; and

 
 
(3)
the Borrower has in all material respects complied with its obligations in
connection with the Mining Rights to the extent required to date;

 
Bridge Facility Agreement
Page 37

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(b)
Project Authorisations:

 
 
(1)
the Authorisations necessary for the development and operation of the Project
are in place, except for any which as a matter of law or Good Industry Practice
cannot or should not reasonably be obtained until shortly before the events to
which they relate occur where those events are not imminent, and it has no
reason to believe that those Authorisations which are not presently held will
not be obtained at the appropriate time in the future; and

 
 
(2)
all fees due and payable in connection with the Authorisations referred to in
clause 9.2(b)(1) have been paid;

 
(c)
Project operation: there has been no material change in the conduct or operation
of the Project from that contemplated in the Cashflow Model;

 
(d)
Project Documents:

 
 
(1)
no event has occurred or condition exists which would permit the cancellation,
termination, forfeiture or suspension of a Project Document, nor is any party to
a Project Document in default under any term of a Project Document in any
material respect;

 
 
(2)
it has given to the Agent copies of all of the executed Project Documents, and
all copies of the executed Project Documents and any other documents or
agreements (including Authorisations) given by it or on its behalf to the Agent
constitute true and complete copies and those documents and agreements and are
in full force and effect;

 
 
(3)
the executed Project Documents contain the entire agreement of the parties to
them as to the Project and there are no other material contracts, agreements or
arrangements entered into by a Transaction Party in connection with the Project
(as at the date of this Agreement); and

 
 
(4)
the documents and information provided to the Agent in relation to the Project
include all of the documents and information which a reasonable person in the
Borrower’s position would expect the Financiers to consider material to the
decision to enter into the Transaction Documents and do anything in connection
with them;

 
(e)
aboriginal matters:

 
 
(1)
the Borrower is complying with all laws, regulations and authorisations in
respect of aboriginal rights, aboriginal title, treaty rights, and aboriginal
communities that relate to the development, construction, start-up and operation
of the Project; and

 
 
(2)
no material claims or applications in connection with aboriginal matters have
been made in respect of any of the Project Area or, if made, those claims have
been removed or resolved on terms satisfactory to the Agent;

 
(f)
environment:

 
 
(1)
the development and operation of the Project and the Project Assets as
contemplated by the Cashflow Model complies with all applicable Environmental
Laws in all material respects;

 
 
(2)
all Environmental Approvals necessary for the development and operation of the
Project as it is currently being operated are in place except for any which as a
matter of law or Good Industry Practice cannot or should not reasonably be
obtained until shortly before the events to which they relate occur where those
events are not imminent and it has no reason to believe that those Environmental
Approvals which are not presently held will not be obtained at the appropriate
time in the future; and

 
 
(3)
no environmental bond or other form of security is required to be taken out or
lodged in accordance with the requirements of any Environmental Law relating to
the Project as it is currently being operated or Project Area;

 
Bridge Facility Agreement
Page 38

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(g)
royalties: there are no royalties, production-based Taxes or similar levies on
mineral production other than those identified in Schedule 12;

 
(h)
other business: the Transaction Parties are not engaged in any business other
than its existing core businesses and operations of mineral exploration, mining
or processing;

 
(i)
insurances: in respect of the Project and the Project Assets, the Transaction
Parties have complied with clause 10.24 and all insurance policies entered into
in complying with clause 10.24 are valid, binding and subsisting and all
premiums due under those insurance policies have been paid in full;

 
(j)
Unpatented Mining Claims: the Unpatented Mining Claims are the only mining
claims with respect to the Project; and

 
(k)
Project Area: the Project does not include any real property other than the
Project Area, and the Borrower does not have any right, title or interest in
land (whether leasehold, freehold or otherwise) other than the Project Area. The
only building or structure on the Project Area is the stock mill situated on PIN
65363-0086(LT).

 
9.3
Survival and repetition of representations and warranties

 
The representations and warranties given under this agreement:
 
(a)
survive the execution of each Transaction Document; and

 
(b)
are repeated on the date of each Funding Date and each Quarterly Date with
respect to the facts and circumstances then subsisting until:

 
 
(1)
the Commitment is cancelled; and

 
 
(2)
the Secured Moneys are unconditionally repaid in full,

 
or the Agent otherwise agrees in writing.
 
9.4
Reliance by Finance Parties

 
Each Transaction Party acknowledges that each Finance Party has entered into
each Transaction Document to which it is a party in reliance on the
representations and warranties given under this agreement.
 
10
Undertakings

--------------------------------------------------------------------------------

 
10.1
Conduct of Project

 
A Transaction Party must not, without the written consent of the Agent, change
the scope or operation of the Project from that assumed in or contemplated by
the Cashflow Model and it must ensure that:
 
(a)
the Project is diligently constructed, developed, equipped, operated and
maintained in accordance with the Cashflow Model, Good Industry Practice, and in
accordance with Environmental Law and Authorisations in all material respects;
and

 
(b)
all Project Assets are maintained in all material respects in good and efficient
operating condition, reasonable wear and tear and shutdowns for maintenance in
the ordinary course of business excepted.

 
10.2
Project Covenants

 
(a)
Project Assets: The Borrower must:

 
 
(1)
own, lease or otherwise hold all Project Assets;

 
Bridge Facility Agreement
Page 39

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(2)
ensure that no person other than itself has any right, title or interest in the
Project Assets other than under a Permitted Encumbrance or by virtue of a
statutory interest affecting the Mining Rights; and

 
 
(3)
not Dispose of, decrease or diminish its interest in the Project Assets without
the prior written consent of the Agent.

 
(b)
Force majeure: Each Transaction Party must take all action as is reasonably open
to it to cause any Force Majeure Event affecting the Project to be remedied as
soon as possible after that Force Majeure Event occurs, but the party affected
is not obliged to incur expenditure to overcome the events or circumstances
which caused the Force Majeure Event which would make uneconomic (in the opinion
of the Agent) the continued development of the Project.

 
(c)
Access: Each Transaction Party must, at the request of the Agent, ensure that
the Finance Parties and representatives of the Finance Parties on giving
reasonable notice are allowed at all reasonable times and with reasonable
frequency to have access to the Project Area and the Project Assets to inspect
any of the Project Assets and to inspect any books, records, data and
information which are in the custody or possession of a Transaction Party;
provided, however, that the right of access and inspection must be undertaken at
a Finance Party’s own risk in a manner that does not unreasonably disrupt the
business of the Transaction Party and the operation of the Project, and must be
subject to:

 
 
(1)
the confidentiality provision set out in this agreement or in any other
agreement between a Transaction Party and a Finance Party; and

 
 
(2)
the applicable health and safety laws and regulations and related policies
adopted by a Transaction Party.

 
(d)
Processing of non-Project metal: The Borrower must not, and no Project Asset may
be used to, mine, extract, mill or process any ore, gold, metals or concentrates
which are mined, extracted or derived outside the Project Area.

 
(e)
Cashflow Model: The Borrower must not amend or vary the Cashflow Model without
the prior written consent of the Financiers.

 
10.3
Environmental issues

 
Each Transaction Party must ensure that the Borrower:
 
(a)
complies in all material respects with all Environmental Laws with respect to
the Project;

 
(b)
obtains and complies with all Environmental Approvals required in connection
with the development and operation of the Project, except for any Environmental
Approval which as a matter of law or Good Industry Practice cannot or should not
reasonably be obtained until shortly before the events to which it relates
occurs where those events are not imminent; and

 
(c)
promptly notifies the Agent of all material claims, complaints or notices
concerning its compliance with Environmental Laws and Environmental Approvals.

 
10.4
Mining Rights

 
Each Transaction Party must ensure that:
 
(a)
the Borrower has and continues to have title to the Mining Rights;

 
(b)
the Borrower is entitled to acquire or have issued to it the Mining Rights not
presently held by it that are necessary for the development, construction and
operation of the Project in accordance with the Cashflow Model;

 
Bridge Facility Agreement
Page 40

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
the Borrower takes, or procures to be taken, all action (including the timely
payment of annual maintenance fees, recording of instruments, performance of
annual assessment work, or otherwise) necessary to ensure that all conditions
and requirements relating to the Mining Rights are observed and performed and
that the Mining Rights remain valid and are in full force and effect; and

 
(d)
the Mining Rights are free of Encumbrances other than Permitted Encumbrances.

 
10.5
Corporate budget

 
A Transaction Party must not amend or change the Corporate Budget in any
material respect without the Agent’s prior written consent (not to be
unreasonably withheld or delayed).
 
10.6
Provision of information and reports

 
Each Transaction Party must ensure the Agent is provided with the following,
which must in the case of the information referred to in clauses 10.6(b),
10.6(c), 10.6(d), 10.6(e), and 10.6(f) be in the form and contain information
satisfactory to the Agent:
 
(a)
Financial Reports:

 
 
(1)
as soon as practicable and no later than 120 days after the end of a financial
year, copies of the consolidated annual audited Financial Report of the Borrower
and its Subsidiaries; and

 
 
(2)
as soon as practicable and no later than 45 days after each Quarterly Date,
copies of the unaudited quarterly Financial Report of the Borrower and its
Subsidiaries for the Quarter immediately preceding that Quarterly Date;

 
(b)
Corporate Budget: no later than the date which is 30 days after 31 December of
each year, a copy of the proposed Corporate Budget for the subsequent 12 month
period;

 
(c)
monthly reports: no later than 21 days after the end of each calendar month:

 
 
(1)
a copy of the management reports in respect of the development of the Project,
including cash flow and solvency reports;

 
 
(2)
a report detailing as appropriate having regard to the status of development of
the Project:

 
 
·
the development, construction, commissioning, start-up and operation of the
Project and production statistics;

 
 
·
actual and forecast operating costs and Project Costs (including capital costs);
and

 
 
·
the performance and initiatives of the Borrower with respect to safety, the
personnel and employees of the Borrower, legal and regulatory compliance, and
environmental compliance and rehabilitation;

 
 
(3)
a copy of the monthly management accounts of the Borrower;

 
(d)
Proceeds Account report: no later than 21 days after the end of each calendar
month, a statement summarising all deposits to and withdrawals from the Proceeds
Account;

 
(e)
Quarterly compliance certificate: no later than 30 days after each Quarterly
Date, a certificate signed by at least 1 Officer of the Borrower stating:

 
 
(1)
any non-compliance of a Transaction Party with a covenant in the Transaction
Documents and any Default that has occurred and is continuing; and

 
 
(2)
the full details of that non-compliance or Default and the remedial action being
taken or proposed to cure that non-compliance or Default;

 
(f)
exploration report: no later than 30 days after the end of each Quarter, a
report on exploration conducted by the Borrower;

 
Bridge Facility Agreement
Page 41

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(g)
environmental reports: no later than 30 days before the commencement of the
Borrower’s financial year, a report detailing any breaches or potential breaches
of Environmental Laws or Environmental Approvals, and any Environmental
Liabilities;

 
(h)
Group Structure Diagram: an updated Group Structure Diagram on each occasion
that the then current Group Structure Diagram becomes incorrect or misleading;

 
(i)
documents issued: a copy of all notices, circulars, documents and other written
information issued by the Borrower to its shareholders or filed by the Borrower
under Securities Laws or filed with the TSX or the AMEX and available to the
public at the same time as their issue or filing; and

 
(j)
other information: any other information which the Agent reasonably requests in
relation to it, any of its assets or the Project.

 
10.7
Proper accounts

 
Each Transaction Party must:
 
(a)
keep accounting records which give a true and fair view of its financial
condition and state of affairs;

 
(b)
ensure that the accounts it provides in respect of the Borrower under
clause 10.6 are prepared in accordance with the Accounting Standards; and

 
(c)
ensure that the accounts it provides in respect of the Subsidiaries of the
Borrower under clause 10.6 are prepared in accordance with the generally
accepted accounting principles in the country in which they are incorporated.

 
10.8
Notices to the Agent

 
Each Transaction Party must notify the Agent as soon as it becomes aware of:
 
(a)
any Default occurring;

 
(b)
any material breach of, or material default under, any Document to which it is a
party;

 
(c)
any material breach of any applicable license or law that may potentially affect
the validity or good standing of the Project or the Project Assets, the
Borrower’s legal and beneficial title to the Project Assets or the value of the
Secured Property;

 
(d)
any event or circumstance which entitles a person to cancel, terminate or
suspend any Mining Rights, Environmental Approvals, Authorisations or a Project
Document;

 
(e)
any change in statutory requirements that may have a material effect on mining,
metallurgical methods, tailings disposal, gold production or title with respect
to the Project;

 
(f)
a revised downward estimate of Proved Reserves and Probable Reserves in respect
of the Project, other than as a result of mining;

 
(g)
a material change in Key Personnel, mining or metallurgical method in respect of
the Project;

 
(h)
any proposed changes to the Project Documents;

 
(i)
any proposal to enter into an agreement which is material to the development,
construction, ramp-up or operation of the Project;

 
(j)
any material adverse change in the position or prospects of the Project, the
Borrower or a Transaction Party;

 
(k)
any representation, warranty, action or statement made, or taken to be made, by
it is or becomes false, misleading or incorrect;

 
(l)
any intention by it to exercise any right, power or remedy under any Document to
which it is a party as a consequence of any default under it;

 
Bridge Facility Agreement
Page 42

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(m)
any breach of an Authorisation;

 
(n)
any breach of, or claim being made against a Transaction Party under, any
Environmental Laws or Environmental Approvals;

 
(o)
any material notices given or received by a Transaction Party under any Project
Document;

 
(p)
any litigation, arbitration, administration or other proceeding in respect of it
or any of its assets being commenced or threatened which is either:

 
 
(1)
in excess of US$500,000 (or the equivalent amount in another currency); or

 
 
(2)
if adversely determined would have or be likely to have a Material Adverse
Effect;

 
(q)
a demand under a Guarantee given by that Transaction Party;

 
(r)
any Encumbrance that exists over any of its assets;

 
(s)
any dispute between a Transaction Party and a Government Agency or any proposal
of any Government Agency to compulsorily acquire any of its assets;

 
(t)
the acquisition by it or any of its Subsidiaries of any interest in real
property;

 
(u)
a proposed change in the development of the Project from that contemplated in
the Cashflow Model and the mine plans delivered to the Agent under clause
2.1(g);

 
(v)
any replacement of a member of, or the addition of a member to, the senior
operating and corporate management team which manages the operations of the
Project or the Borrower;

 
(w)
any material land claims or other claims with respect to the Project, Project
Area and the Project Assets and any material dispute with landowners located in
or around the Project Area; and

 
(x)
any Force Majeure Event.

 
10.9
Corporate existence

 
Each Transaction Party must ensure that it:
 
(a)
does everything necessary to maintain its corporate existence in good standing;

 
(b)
does not transfer its jurisdiction of incorporation without the prior written
consent of the Agent; and

 
(c)
does not enter into any merger, amalgamation, consolidation or reconstruction
without the Agent’s prior written consent (not to be unreasonably withheld or
delayed).

 
10.10
Compliance

 
Each Transaction Party must:
 
(a)
comply with all its obligations under each Document to which it is a party; and

 
(b)
ensure that no Event of Default occurs.

 
10.11
Maintenance of capital

 
A Transaction Party must not without the Agent’s prior written consent:
 
(a)
call up or pass a resolution to call up its unpaid share capital;

 
(b)
reduce or pass a resolution to reduce its capital;

 
(c)
buy-back or pass a resolution to buy-back, any of its shares; or

 
Bridge Facility Agreement
Page 43

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(d)
attempt or take any steps to do anything which it is not permitted to do under
clauses 10.11(a), 10.11(b) or 10.11(c).

 
10.12
Compliance with laws and Authorisations

 
Each Transaction Party must:
 
(a)
comply in all material respects with all laws and legal requirements, including
each judgement, award, decision, finding or any other determination of a
Government Agency, which applies to it or any of its assets;

 
(b)
obtain, maintain and comply in all material respects with all Authorisations
required:

 
 
(1)
for the enforceability against it of each Document to which it is a party, or to
enable it to perform its obligations under each Document to which it is a party;

 
 
(2)
in relation to it or any of its assets; and

 
 
(3)
for the operation of the Project;

 
(c)
not do anything which would prevent the renewal of any Authorisation referred to
in clause 10.12(b) or cause it to be renewed on less favourable terms.

 
10.13
Payment of debts, outgoings and Taxes

 
(a)
Each Transaction Party must pay or cause to be paid its debts and financial
obligations including all rates, rents and other outgoings when due and payable,
except where that Transaction Party is contesting its liability to pay that
financial obligation, and has reasonable grounds to do so, in appropriate
proceedings reasonably satisfactory to the Financiers.

 
(b)
Each Transaction Party must pay or cause to be paid all Taxes when due, other
than Contested Taxes, and will withhold and remit to the appropriate Government
Agency all accounts on account of Taxes required to be withheld or deducted from
payments made by a Transaction Party.

 
(c)
Each Transaction Party must set aside sufficient reserves to cover any Contested
Taxes.

 
(d)
Each Transaction Party must pay or cause to be paid all Contested Taxes when the
terms of any final determination or settlement require those Contested Taxes to
be paid, unless failure to pay any Contested Taxes when due may have a Material
Adverse Effect, in which case those the Contested Taxes must be paid when due.

 
10.14
Project Documents

 
(a)
A Transaction Party must not without the prior written consent of the Agent:

 
 
(1)
materially amend or vary, or agree to a material amendment or variation of;

 
 
(2)
terminate, rescind or discharge (except by performance);

 
 
(3)
grant any waiver, time or indulgence in respect of any material obligation
under;

 
 
(4)
do or omit to do anything which may adversely affect the provisions or operation
of; or

 
 
(5)
do or omit to do anything which would give any other person legal or equitable
grounds to do anything in clause 10.14(a)(1) to (4) in respect of,

 
any Project Document to which it is a party.
 
(b)
Notwithstanding the definition of Permitted Financial Indebtedness, a
Transaction Party must not enter into any agreement (other than Material
Agreements existing as at the date of this agreement) relating to the
development and construction of the Project, the refining or treatment of
Product or any other agreement or contract which relates to the Project where
the aggregate amount of payments to be made under that agreement or contract is
anticipated to exceed US$1,000,000, without the prior written consent of the
Agent. For the avoidance of doubt, this clause applies to capital equipment
leases to be entered into in respect of the Project, other than capital
equipment leases existing as at the date of this agreement.

 
Bridge Facility Agreement
Page 44

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
If a Transaction Party proposes to enter into a Material Agreement, the Agent
may request the Transaction Party and each other party to the Material Agreement
to execute a direct agreement or tripartite agreement in form and substance
satisfactory to the Agent.

 
(d)
If the Agent makes a request under clause 10.14(c) that a direct agreement or
tripartite agreement be entered into in respect of a Material Agreement, no
Transaction Party may enter into that Material Agreement unless a direct
agreement or tripartite agreement has been executed between each of the parties
to that Material Agreement in form and substance satisfactory to the Agent.

 
(e)
The parties agree that no term contained in a direct agreement affects the
rights and obligations of the parties under any other Transaction Document.

 
(f)
Each Transaction Party must do all things necessary to enforce all of its
rights, powers and remedies under each Project Document to which it is a party.

 
10.15
Direct Agreements

 
As soon as reasonably practicable after the date of this Agreement, the Borrower
will use reasonable efforts to ensure that the Direct Agreements are executed on
terms reasonably satisfactory to the Agent.
 
10.16
Amendments to constitution

 
A Transaction Party must not amend its memorandum and articles of association,
articles of incorporation, articles of organization, by-laws, constitution,
operating agreement, or other constating documents (as applicable) without the
Agent’s prior written consent, which consent must not be unreasonably withheld
or delayed.
 
10.17
Negative pledge and disposal of assets

 
(a)
A Transaction Party must not create or allow to exist or agree to any interest
or Encumbrance over any of its assets other than a Permitted Encumbrance.

 
(b)
A Transaction Party must not acquire an asset which is, or on its acquisition
will be, subject to an Encumbrance which is not a Permitted Encumbrance.

 
(c)
A Transaction Party must not without the prior written consent of the Agent
(that consent not to be unreasonably withheld in the case of a Disposal which is
not a Disposal of a Project Asset) Dispose of any of its assets other than:

 
 
(1)
a Disposal (which is not a Disposal of a Project Assets) of an asset which:

 
 
·
has a value which is less than US$250,000; and

 
 
·
is sold in the ordinary course of business and at market value,

 
and the aggregate of assets sold by all Transaction Parties in the preceding 12
month period is less than US$500,000; or
 
 
(2)
a Disposal of Product; or

 
 
(3)
a Disposal for valuable consideration and on arm’s length commercial terms of
assets that are no longer required for the proper and efficient operation of the
Project because of replacement, obsolescence or otherwise, and where the
Disposal relates to the replacement of assets, the asset is replaced with one or
more assets having a similar function or comparable or superior type, value and
quality.

 
Bridge Facility Agreement
Page 45

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(d)
A Transaction Party must not allow any other person to have a right or power to
receive or claim any rents, profits, receivables, money or moneys worth (whether
capital or income) in respect of its assets other than under a Permitted
Encumbrance.

 
(e)
A Transaction Party must not enter into any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts, except for a netting or set-off arrangement in the
ordinary course of its ordinary banking arrangements for the purpose of netting
debit and credit balances.

 
(f)
A Transaction Party must not enter into any arrangement which, if complied with,
would prevent any Transaction Party from complying with its obligations under
the Transaction Documents.

 
10.18
No change to business

 
Each Transaction Party:
 
(a)
must ensure that its business is operated in accordance with the Corporate
Budget; and

 
(b)
must not engage in any business other than, or do anything which would result in
substantial changes to, its existing core businesses and operations of mineral
exploration, mining or processing, except with the prior written consent of the
Agent.

 
10.19
Financial accommodation and Financial Indebtedness

 
(a)
A Transaction Party must not subscribe for capital in an entity, provide any
financial accommodation, or give any Surety Obligation in respect of any
financial accommodation, to or for the benefit of any Person, other than
Permitted Financial Accommodation.

 
(b)
A Transaction Party must not incur any Financial Indebtedness other than
Permitted Financial Indebtedness.

 
(c)
A Transaction Party may not enter into any Hedging Agreement without the consent
of the Agent.

 
10.20
Arm’s length transactions

 
A Transaction Party must not:
 
(a)
enter into an agreement with any Person;

 
(b)
acquire or Dispose of an asset;

 
(c)
obtain or provide a service;

 
(d)
obtain a right or incur an obligation; or

 
(e)
implement any other transaction,

 
unless it does so on terms which are no less favourable to it than arm’s length
terms. This clause does not apply to the Permitted Financial Accommodation which
can be characterised as an Inter-Company Claim.
 
10.21
No new Subsidiaries

 
A Transaction Party must not incorporate any new Subsidiary (whether
wholly-owned or otherwise) without the prior written consent of the Agent
unless, within 10 Business Days after the incorporation of the new Subsidiary,
that Subsidiary:
 
(a)
executes and delivers to the Agent an officer’s certificate in the form of
Schedule 5 in respect of that Subsidiary;

 
(b)
executes and delivers to the Agent a Guarantee Assumption Agreement;

 
Bridge Facility Agreement
Page 46

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
executes and delivers to the Agent any Encumbrance which the Agent requests to
secure the Secured Moneys;

 
(d)
if required, duly stamps each document referred to in this clause 10.21; and

 
(e)
gives to the Agent all duly completed forms, notices and other documents
required to register or file with the appropriate Government Agency any document
referred to in this clause 10.21.

 
10.22
Restrictions on Distributions and fees

 
A Transaction Party must not:
 
(a)
make any Distribution; or

 
(b)
pay any director fees, management fees, consultancy fees or other like payments
to any director or Associate of a Transaction Party unless those fees or other
payments are:

 
 
(1)
reasonable and are no more or less favourable than it is reasonable to expect
would be the case if the relevant persons were dealing with each other at arm’s
length; or

 
 
(2)
paid with the Agent’s prior consent.

 
10.23
Undertakings regarding Secured Property

 
Each Transaction Party must:
 
(a)
maintenance of the Secured Property: subject to clause 10.17:

 
 
(1)
maintain and protect its Secured Property;

 
 
(2)
keep its Secured Property in a good state of repair and in good working order
allowing for fair wear and tear and shutdowns for maintenance in the ordinary
course of business;

 
 
(3)
remedy every material defect in its title to any part of its material Secured
Property (including the Mining Rights);

 
 
(4)
take or defend all legal proceedings to protect or recover any of its Secured
Property; and

 
 
(5)
keep its Secured Property valid and subsisting and free from liability to
forfeiture, cancellation, avoidance or loss;

 
(b)
further security:

 
 
(1)
do anything which the Agent reasonably requests to maintain the priority of its
Security, or secures to the Finance Parties its Secured Property in a manner
consistent with any provision of any Transaction Document, or aids in the
exercise of any Power of a Finance Party, including, the execution of any
document or the execution and delivery of blank transfers;

 
 
(2)
when the Agent requests, execute a legal or statutory mortgage in favour of the
Financer over the Borrower’s right, title and interest in any real property
acquired by it on or after the date of this agreement in form and substance
required by the Agent, but the Agent cannot require an obligation which is more
onerous than any obligation contained in any Transaction Document;

 
 
(3)
use its best endeavours to record any mortgage executed under
clause 10.23(b)(2); and

 
 
(4)
if a Transaction Party acquires any material assets:

 
 
·
promptly notify the Agent of that acquisition; and

 
Bridge Facility Agreement
Page 47

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
·
at the request of the Agent, procure the company that has acquired those assets
to grant security over those assets in favour of the Finance Parties in form and
substance required by the Agent, but the Agent cannot require an obligation
which is more onerous than any obligation contained in any Transaction Document;

 
(c)
possession and control: deposit with the Security Agent all documents of title,
chattel paper and instruments (other than those negotiated or proposed to be
negotiated in the ordinary course of business) and take or cause to be taken all
such actions as are necessary to provide the Security Agent with control over
all investment property, in each case with respect to any such assets in which
the Borrower now or hereafter has any right, title or interest;

 
(d)
registration and protection of security: ensure that its Security is registered,
recorded, and filed in all registers in all jurisdictions in which it must be
registered, recorded or filed to ensure the enforceability, validity and
priority of the Security against all persons and to be effective as a security;

 
(e)
no partnership or joint venture: not enter into any profit sharing arrangement
in relation to its Secured Property or any partnership or joint venture with any
other person without the Agent’s written consent;

 
(f)
no Encumbrances: cause any Encumbrance other than a Permitted Encumbrance which
is lodged in respect of its Secured Property, other than an Encumbrance lodged
by the Finance Parties, to be removed as soon as reasonably practicable but in
any event within 15 Business Days after the date that it becomes aware of its
existence; and

 
(g)
no caveats: cause any caveat which is lodged in respect of its Secured Property,
other than a caveat lodged by the Finance Parties, to be removed as soon as
reasonably practicable but in any event within 10 Business Days after the date
that it becomes aware of its existence.

 
10.24
Insurance

 
(a)
General requirements: Each Security Provider must insure and keep insured all
its property (including, in respect of the Borrower, the Project Assets):

 
 
(1)
for amounts and against risks for which a person holding assets and carrying on
a business similar to that of the Security Provider would prudently take out
insurance;

 
 
(2)
against damage, destruction and any other risk to their full replacement value;

 
 
(3)
against workers’ compensation, public liability and business interruption; and

 
 
(4)
for any other risk to the extent and for the amounts the Agent may reasonably
require and notify to the Security Provider from time to time.

 
(b)
Payment of premiums: Each Security Provider must punctually pay all premiums and
other amounts necessary to effect and maintain in force each insurance policy.

 
(c)
Contents of insurance policy: Each Security Provider must use commercially
reasonable best efforts to ensure that every insurance policy (other than
worker’s compensation, directors’ and officers’ liability and public liability):

 
 
(1)
is taken out in the name of the Security Provider, notes each Finance Party as
an additional insured and insures each of their insurable interests;

 
 
(2)
names the Agent as the loss payee;

 
 
(3)
cannot be terminated or varied by the insurer for any reason including the
non-payment of the premium or any other amount in respect of the insurance
policy, unless the Agent is given 30 days prior written notice;

 
 
(4)
provides that notice of any occurrence given by one insured party will be
regarded as notice given by all insured parties and that failure by one insured
party to observe and fulfil the conditions of the policy will not prejudice the
rights of any other insured party;

 
Bridge Facility Agreement
Page 48

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(5)
insures each Finance Party’s interest up to the limits of the policy regardless
of any breach or violation by the Borrower (whichever is applicable) of any
warranties, declarations or conditions contained in that policy; and

 
 
(6)
includes any other terms and conditions which the Agent may reasonable require.

 
(d)
Reputable insurer: Each Security Provider must take out each insurance policy
with a reputable and substantial insurer approved by the Agent (whose approval
is not to be unreasonably withheld).

 
(e)
No prejudice: Each Security Provider must not do or omit to do, or allow or
permit to be done or not done, anything which may materially prejudice any
insurance policy.

 
(f)
Deliver documents: Each Security Provider must promptly deliver to the Agent:

 
 
(1)
adequate evidence as to the existence and currency of the insurance required
under this clause 10.24; and

 
 
(2)
any other detail with respect to the insurance which the Agent may reasonably
require and notify to the Security Provider from time to time.

 
(g)
No change to policy: A Security Provider must not rescind, terminate, cancel or
make a material change to any insurance policy without the Agent’s written
consent, except where the variation is to increase coverage, the amount insured
by the policy or amend the scheduled insured property where that amendment
results from a Disposal permitted under clause 10.17.

 
(h)
Assistance in recovery of money: Each Security Provider must do all things
reasonably required by a Finance Party to enable that Finance Party to recover
any money due in respect of an insurance policy.

 
(i)
Notification by Security Provider: Each Security Provider must notify the Agent
as soon as reasonably practicable after it becomes aware of:

 
 
(1)
an event which in relation to its property gives rise to a claim of US$250,000
or more under an insurance policy; and

 
 
(2)
the cancellation or variation for any reason of any insurance policy in relation
to its property.

 
(j)
Dealing with insurance policy proceeds:

 
 
(1)
If the claim by a Transaction Party is greater than US$1,000,000, or if the
claim by a Transaction Party is less than US$1,000,000 but the Agent determines
that there is not sufficient business interruption insurance or other funds
available to the Borrower to ensure that the Borrower can pay or repay any part
of the Secured Moneys due and payable by it, the Agent may direct that
Transaction Party with respect to a particular insurance claim, to irrevocably
authorise, instruct and direct the insurer to pay the proceeds of that claim up
to the amount of the Secured Moneys to the Financiers.

 
 
(2)
If an Event of Default has occurred and is continuing, the proceeds in respect
of any insurance policy must be used to repay the Secured Moneys outstanding at
that time or for any other purpose which the Agent approves.

 
 
(3)
The proceeds in respect of any claim under an insurance policy in respect of
lost, destroyed or damaged property of a Transaction Party that are not being
applied in accordance with clauses 10.24(j)(1) and 10.24(j)(2), must be applied
towards the replacement or reinstatement of that property.

 
 
(4)
Clauses 10.24(j)(1), 10.24(j)(2)and (3) do not apply to proceeds received from
any workers’ compensation or public liability policy to the extent that the
proceeds are paid to a person entitled to be compensated under the workers’
compensation or public liability policy.

 
Bridge Facility Agreement
Page 49

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(5)
Any amount received by the Agent in accordance with clauses 10.24(j)(1) or
10.24(j)(2) may be applied by the Agent as a prepayment of the Principal
Outstanding, and clause 3.4(d) will apply to the prepayment.

 
(k)
Power to take proceedings: If an Event of Default has occurred and is continuing
and a Receiver has not been appointed, the Security Agent alone has full power
to make, enforce, settle, compromise, sue on and discharge all claims and
recover and receive all moneys payable in respect of:

 
 
(1)
any claim under any insurance policy; and

 
 
(2)
any compensation claim in respect of any injury to an employee of a Finance
Party, Receiver or Attorney suffered while exercising or attempting to exercise
any Power.

 
10.25
Subordination of Inter-Company Claims

 
Each Transaction Party must ensure that:
 
(a)
all the Inter-Company Claims of a Group Member against the Borrower and payment
(from whatever source) of, and the rights and claims of each Group Member
against the Borrower in respect of those Inter-Company Claims are subordinated
and postponed and made subject in right of payment to all the Secured Moneys and
payment (from whatever source) of, and the rights and claims of the Finance
Parties in respect of, all the Secured Moneys;

 
(b)
until all the Secured Moneys have been paid in full:

 
 
(1)
any Inter-Company Claims owed by the Borrower must not (without the prior
written consent of the Agent) be paid or repaid; and

 
 
(2)
a Group Member other than the Borrower must not receive, and the Borrower must
not pay or repay, any of the Inter-Company Claims to, or at the direction of,
another Group Member or any person acting, or purporting to act, on behalf of a
Group Member;

 
(c)
the subordination effected by this clause applies at all times including if and
while a Group Member is in liquidation;

 
(d)
if a Group Member makes a claim against a Transaction Party, each other
Transaction Party must indemnify the Finance Parties for any Loss they incur as
a result of that claim by the Group Member;

 
(e)
if, on liquidation of a Transaction Party, there is a distribution of a
Transaction Party’s assets including payment in cash, property or securities, to
creditors of that Transaction Party on liquidation, all of the Secured Moneys
must be paid in full in cash before a payment is made for or on account of the
Inter-Company Claims;

 
(f)
until the Secured Moneys and all moneys due or owing under the Transaction
Documents have been paid in full, until the subordination under this clause has
been terminated and until this agreement has been fully discharged, a
Transaction Party must not:

 
 
(1)
make a claim or exercise a right, power or remedy against another Transaction
Party under any agreement, document or otherwise;

 
 
(2)
accept, or ensure the grant of, or permit any Encumbrance or Guarantee from a
Transaction Party or any surety in favour of another Transaction Party to exist;

 
 
(3)
exercise, or attempt to exercise, any right of set-off against, nor realise any
Encumbrance from, a Transaction Party or any surety; or

 
 
(4)
raise any defence or counterclaim in reduction or discharge of any obligation
owed by a Transaction Party to another Transaction Party or any surety.

 
Bridge Facility Agreement
Page 50

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
10.26
Share Qualification

 
If at any time any order, ruling, registration, notice or filing pursuant to any
securities laws of Canada or any province thereof is required to ensure that any
Shares issuable upon the conversion of capitalised interest or upon the exercise
of any Warrants, in each case on any date following the date four months
following the date hereof, are issued in compliance with all such laws or to
ensure that any such Shares, once issued, are not subject to any general
restriction as to the resale thereof under the securities laws of any province
of Canada, the Borrower must take all such action as may be necessary to make or
obtain such order, ruling, registration or filing, or give such notice as the
case may be. The Borrower shall promptly file a Form 45-106F1 with the Ontario
Securities Commission no later than the date which is 10 days following the date
hereof reporting the issuance to the applicable Financier of the conversion
rights hereunder and the issuance of the Warrants and shall pay all related
filing and reporting fees.
 
10.27
Taxes and Charges on Conversion

 
The Borrower will from time to time promptly pay all taxes and charges which may
be imposed by applicable laws (except income tax, if any) which shall be payable
with respect to the issuance or delivery of Shares to any Financier upon the
exercise of its right of conversion pursuant to the terms hereof or upon the
exercise of its Warrants.
 
10.28
Continued Listing

 
The Borrower will take all reasonable steps and actions and do all such acts and
things as may be required to:
 
(a)
as long as it meets the minimum listing requirements of such institutions,
maintain the listing and posting for trading of the Shares on the TSX; and

 
(b)
maintain its status as a reporting issuer not in default of the requirements of
applicable securities legislation of the provinces of Canada.

 
10.29
Registrations

 
The Borrower will use its best efforts to:
 
(a)
within 45 days after the date of this agreement, obtain and deliver to the
Security Agent in form satisfactory to it: (i) consent from the Ministry of
Northern Development and Mining to the mortgage of the leasehold title arising
from the conversion of Larder Lake mining claim no. 1048333 to a Crown lease;
(ii) a further mortgage of such additional leasehold, and register such
mortgage; and (iii) an updated title opinion and an updated policy of title
insurance covering such additional leasehold; and

 
(b)
within 7 days after the date of this agreement: submit the mortgage for
recordation with the Ontario Provincial Mining Recorder’s Office against the
Unpatented Mining Claims identified in Schedule 11; and, obtain and deliver to
the Security Agent in form satisfactory to it an updated title opinion and, if
applicable, an updated policy of title insurance covering such Unpatented Mining
Claims.

 
10.30
Convertible Debenture

 
The Borrower will not amend or vary or agree to a material amendment or
variation of the Convertible Debenture without the prior written consent of the
Agent.
 
10.31
Term of undertakings

 
Unless the Agent otherwise agrees in writing, until:
 
(a)
the Commitment is cancelled; and

 
Bridge Facility Agreement
Page 51

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(b)
the Secured Moneys are unconditionally repaid in full; and

 
(c)
each Security is discharged,

 
each Transaction Party must, at its own cost, comply with its undertakings in
this clause 10.
 
11
Market Disruption Event

--------------------------------------------------------------------------------

 
11.1
Market Disruption

 
(a)
If a Market Disruption Event occurs in relation to a Funding Portion for any
Interest Period, then the interest payable by the Borrower for the Interest
Period will be the rate per annum which is the sum of:

 
 
(1)
the Margin; and

 
 
(2)
the rate notified to the Borrower by the Agent as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the actual cost to a
Financier of funding its Pro Rata Share of that Funding Portion from whatever
source it may reasonably select. For the avoidance of doubt, the Agent may only
give one notice to the Borrower under clause 11.1(a)(2) during an Interest
Period.

 
(b)
In this Agreement “Market Disruption Event” means:

 
 
(1)
at or about noon in London on the Value Date for the relevant Interest Period
the LIBOR01 Page is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
period; or

 
 
(2)
before close of business in London on the Value Date for the relevant Interest
Period, the Agent receives notifications from a Financier that the cost to it of
obtaining matching deposits on the Value Date would be in excess of LIBOR.

 
(c)
No Transaction Party may disclose to any person any information in relation to
clause 11, any rates notified by a Finance Party under clause 11.1 or any other
agreement reached under clause 11.2 without the prior written consent of the
Financiers, except if a Transaction Party is required by law to do so.

 
11.2
Alternative basis of interest or funding

 
Without limiting clause 11.1:
 
(a)
if a Market Disruption Event occurs and the Financiers or the Borrower so
requires, the Financiers and the Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest; and

 
(b)
any alternative basis agreed pursuant to clause 11.20 shall, with the prior
consent of the Financiers and the Borrower, be binding on all parties.

 
12
Proceeds Account

--------------------------------------------------------------------------------

 
12.1
Establishment of Proceeds Accounts

 
The Borrower covenants and agrees with the Agent:
 
Bridge Facility Agreement
Page 52

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(a)
to establish and maintain a United States Dollars denominated interest bearing
account located in the United States of America in a place and with a bank or
financial institution reasonably acceptable to the Agent, that account to be
called the “Black Fox Project – Proceeds Account”, and, if required, to
establish and maintain a Canadian Dollars denominated interest bearing account
located in Canada or the United States of America in a place and with a bank or
financial institution reasonably acceptable to the Agent, that account to be
called the “Black Fox Project – Canadian Dollars Proceeds Account’;

 
(b)
to maintain each Proceeds Account in the location and with the bank or financial
institution at which that account was originally established and not change that
account to another bank or financial institution without the Agent’s prior
written consent;

 
(c)
to cause all interest and other earnings on a Proceeds Account to be credited to
that Proceeds Account;

 
(d)
to deal with the amounts standing to the credit of each Proceeds Account in
accordance with this clause 12 and not otherwise; and

 
(e)
before it opens a Canadian Dollars denominated Proceeds Account, it will use its
reasonable best efforts to ensure that a bank account control agreement is
entered into between the Canadian financial institution holding the Proceeds
Account, the Security Agent and the Borrower, on terms reasonably satisfactory
to the Agent.

 
12.2
Proceeds Account

 
(a)
The Borrower must deposit, or cause to be deposited, into the Proceeds Account:

 
 
(1)
the proceeds of all Funding Portions;

 
 
(2)
any other money received in connection with the Project (including proceeds of
sales of assets and insurance proceeds) and for any purpose whatsoever;

 
 
(3)
all proceeds of all equity raisings by the Borrower; and

 
 
(4)
all Sales Proceeds.

 
(b)
Subject to clause 12.3, all amounts deposited into the Proceeds Account must be
applied in the following order of priority:

 
 
(1)
first, to pay the Project Costs incurred in accordance with the Cashflow Model,
as and when those amounts fall due for payment;

 
 
(2)
next, to pay any fees or Taxes payable to any Government Agency, and royalties
payable to any Government Agency or any other Person, in respect of the Project,
as and when those amounts fall due for payment;

 
 
(3)
next, to pay the amounts required to cover the corporate overheads of the
Borrower in accordance with the Cashflow Model, as and when those amounts fall
due for payment; and

 
 
(4)
next, on each Interest Payment Date, to pay interest to be paid by the Borrower
under this agreement.

 
(c)
Subject to clause 12.3, all amounts remaining in the Proceeds Account on the
Repayment Date must be applied to repay the Repayment Amount.

 
12.3
Limits on withdrawals

 
(a)
At all times, withdrawals from the Proceeds Account may only be made with the
prior written approval of the Agent (acting on the instructions of all
Financiers) or a Receiver appointed by the Agent.

 
(b)
The Agent will approve withdrawals from the Proceeds Account in accordance with
clause 12.2 up to an aggregate of $6,000,000 (Withdrawal Limit). The Agent
(acting on the instructions of all Financiers) will not approve withdrawals over
the Withdrawal Limit unless the Borrower raises equity or otherwise makes other
funds available in an amount and on terms satisfactory to the Agent (acting on
the instructions of all Financiers) to fund the Borrower’s non-Project corporate
level expenditures in accordance with the Corporate Budget.

 
Bridge Facility Agreement
Page 53

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
If the Borrower does not raise sufficient funds or otherwise makes other funds
available in an amount and on terms satisfactory to the Agent (acting on the
instructions of all Financiers) in accordance with clause 12.3(b) by 28 February
2009, then on that date, the Agent will direct that the bank or financial
institution at which the Proceeds Account is established to transfer the balance
of the Proceeds Account as at that date to an account nominated by the Agent,
and those proceeds will be held on account of the Financiers and distributed by
the Agent in accordance with clause 6.10(b).

 
(d)
Any amounts transferred from the Proceeds Account under clause 12.3(c) will be
applied as a prepayment of the Principal Outstanding, and clause 3.4(d) will
apply to those amounts.

 
13
Events of Default

--------------------------------------------------------------------------------

 
13.1
Events of Default

 
It is an Event of Default, whether or not it is within the control of a
Transaction Party, if:
 
(a)
failure to pay: a Transaction Party fails to pay or repay any part of the
Secured Moneys when due and payable by it;

 
(b)
non-remediable failure: a Transaction Party fails to perform any undertaking or
obligation of it under any Transaction Document (other than as described in
paragraph 13.1(a)) and that failure is not in the opinion of the Agent
remediable;

 
(c)
remediable failure: the failure described in clause 13.1(b) is in the opinion of
the Agent remediable, and the Transaction Party does not remedy the failure
within 10 Business Days after the Transaction Party becomes aware of that
failure or receives a notice from the Agent specifying the failure (whichever
occurs earliest);

 
(d)
Mining Rights:

 
 
(1)
a Mineral Right is terminated or otherwise ceases to be in full force and
effect; or

 
 
(2)
a Mineral Right is abandoned, terminated or otherwise determined in the opinion
of the Agent to be invalid or owned by a person other than the Borrower;

 
(e)
Project Documents: any party to a Project Document fails to perform or observe
in any material respect any of its undertakings or obligations under a Project
Document and that party does not remedy the failure within the grace period
stated in the Project Document or, if no grace period is stated, within 15
Business Days;

 
(f)
Authorisations: the Borrower fails to maintain and comply in all material
respects with all applicable Authorisations that relate to the development,
construction and operation of the Project;

 
(g)
abandonment: all or any material part of the Project is abandoned or placed on a
“care and maintenance” basis for more than 5 consecutive days;

 
(h)
destruction of Secured Property: all or a material part of its Secured Property
is destroyed, lost or damaged beyond repair or proves to be materially defective
in circumstances not covered fully by any insurance in favour of a Transaction
Party;

 
(i)
expropriation: all or a material part of the Secured Property is seized,
nationalised, compulsorily acquired or expropriated by, or by order of, a
Government Agency or under any law or a Government Agency orders the sale,
vesting or divesting of all or a material part of the Secured Property, or a
restraint, restriction, prohibition, intervention, law, decree or other order of
a Government Agency or any other matter or thing occurs which wholly or
partially prevents or hinders:

 
Bridge Facility Agreement
Page 54

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(1)
the performance by a Transaction Party of any of its obligations under a
Document; or

 
 
(2)
the construction, development or operation of the Project or the Project Assets;

 
(j)
misrepresentation: any representation or warranty or statement made, or taken to
have been made, of a Transaction Party under or in connection with a Transaction
Document is found to have been incorrect or misleading when made or repeated, or
taken to have been made or repeated, unless rectified within 10 Business Days of
that representation or warranty or statement having been made or taken to have
been made;

 
(k)
acceleration of payments: a Transaction Party does anything which constitutes an
event, whatever called, which causes or enables the acceleration of a payment to
be made under a Document, or the enforcement or termination or rescission of a
Document;

 
(l)
cross default: any Financial Indebtedness of a Transaction Party in an amount in
excess of US$500,000:

 
 
(1)
becomes due and payable, or becomes capable of being declared due and payable,
before the scheduled date for payment; or

 
 
(2)
is not paid when due (after taking into account any applicable grace period);

 
(m)
Encumbrance: any Encumbrance is enforced, or becomes capable of being enforced,
against a material asset of a Transaction Party;

 
(n)
judgment: a judgment in an amount exceeding US$500,000 is obtained against a
Transaction Party and that judgement has not been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 Business Days from the
entry of that judgment;

 
(o)
execution: a distress, attachment, execution or other process of a Government
Agency is issued against, levied or entered upon an asset of a Transaction Party
in an amount exceeding US$500,000 and is not set aside or satisfied within
10 Business Days;

 
(p)
winding up: any of the following occur:

 
 
(1)
an application is made by a Person other than a Transaction Party, and is not
withdrawn, dismissed, discontinued or set aside within 10 Business Days;

 
 
(2)
an application is made by a Transaction Party;

 
 
(3)
an order is made; or

 
 
(4)
a resolution is passed or any steps are taken to pass a resolution,

 
for the winding up of any Transaction Party;
 
(q)
administration, liquidation, receivership etc: any of the following occur:

 
 
(1)
an administrator, liquidator, provisional liquidator, receiver, receiver and
manager, official manager, trustee, monitor, controller or similar official is
appointed, or any steps are taken to that appointment, except an application
made to a court by a Person other than a Transaction Party for the purposes of
appointing such a person which is disputed by a Transaction Party acting
diligently and in good faith and dismissed within 10 Business Days; or

 
 
(2)
a resolution to appoint an administrator, liquidator, provisional liquidator,
receiver, receiver and manager, official manager, trustee, monitor, controller
or similar official is passed, or any steps are taken to pass a resolution to
that appointment, except an application made to a court by a Person other than a
Transaction Party for the purposes of appointing such a person which is disputed
by a Transaction Party acting diligently and in good faith and dismissed within
10 Business Days,

 
to a Transaction Party or over the assets of a Transaction Party;
 
Bridge Facility Agreement
Page 55

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(r)
deregistration: a Transaction Party is deregistered, or any steps are taken to
deregister a Transaction Party under any applicable law;

 
(s)
suspends payment: a Transaction Party suspends payment of its debts generally;

 
(t)
insolvency: a Transaction Party:

 
 
(1)
commits an act of bankruptcy under the Bankruptcy and Insolvency Act (Canada),
or makes an assignment of its property for the general benefit of its creditor
under the Bankruptcy and Insolvency Act (Canada), or makes a proposal (or files
a notice of its intention to do so), under the Bankruptcy and Insolvency Act
(Canada);

 
 
(2)
is unable to pay its debts when they are due;

 
 
(3)
states that it is insolvent or unable to pay its debts when they are due; or

 
 
(4)
is presumed to be insolvent or becomes insolvent under administration as defined
or recognised under any applicable law, or action is taken which could result in
those events;

 
(u)
arrangements: a Transaction Party enters into or resolves to enter into any
arrangement, composition or compromise with, or assignment for the benefit of,
any of its creditors;

 
(v)
reorganisation: a Transaction Party implements a merger, demerger or scheme of
arrangement with any person where the Transaction Party would not be the
surviving party;

 
(w)
amendment of constituent documents: the memorandum and articles of association,
constitution or other constating documents (including a by-law) of a Transaction
Party are amended in a manner that has, or is reasonably likely to have, a
Material Adverse Effect;

 
(x)
ceasing business: a Transaction Party ceases to carry on business;

 
(y)
de-listing on TSX / reporting issuer status: except with the prior written
consent of the Agent, the Borrower ceases to have its ordinary shares listed for
trading on the TSX or ceases to be a reporting issuer under the Securities Laws
of any province of Canada (other than Quebec);

 
(z)
de-listing on the AMEX: except with the prior written consent of the Agent, the
Borrower ceases to have its ordinary shares listed for trading on the AMEX;

 
(aa)
unenforceability:

 
 
(1)
a material provision of a Document is illegal, void, voidable or unenforceable;

 
 
(2)
any person becomes entitled to terminate, rescind or avoid any material
provision of any Document; or

 
 
(3)
the execution, delivery or performance of a Document by a Transaction Party
breaches or results in a contravention of any law;

 
(bb)
Material Adverse Effect: any event occurs which has or is reasonably likely to
have a Material Adverse Effect; or

 
(cc)
jurisdictional equivalent: anything analogous or having a substantially similar
effect to any of the events specified in clauses 13.1(p), 13.1(q), 13.1(r),
13.1(s), 13.1(t), 13.1(u) or 13.1(v) happens under the law of any applicable
jurisdiction.

 
13.2
Effect of Event of Default

 
(a)
If an Event of Default occurs the Agent may, at any time after its occurrence by
notice to the Borrower declare that:

 
Bridge Facility Agreement
Page 56

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(1)
the Secured Moneys are immediately due and payable; or

 
 
(2)
the Commitment is cancelled,

 
or make each of the declarations under clauses 13.2(a)(1) and 13.2(a)(2).
 
(b)
The Borrower must immediately repay the Secured Moneys on receipt of a notice
under clause 13.2(a)(1).

 
13.3
Transaction Parties to continue to perform

 
(a)
If the Agent makes a declaration under clause 13.2 or a gives a notice under
clause 13.5(d):

 
 
(1)
the declaration or notice does not affect the obligations of a Transaction Party
under the Transaction Documents; and

 
 
(2)
each Transaction Party must continue to perform its obligations under the
Transaction Documents as if the declaration had not been made or the notice had
not been given, subject to any directions given by a Finance Party under any
Transaction Document.

 
(b)
Clause 13.3(a) does not affect the Borrower’s obligations under clause 13.2.

 
13.4
Enforcement

 
(a)
The Transaction Documents may be enforced without notice to a Transaction Party
or any other person even if:

 
 
(1)
a Finance Party accepts any part of the Secured Moneys after an Event of
Default; or

 
 
(2)
there has been any other Event of Default.

 
(b)
No Finance Party is liable to any Transaction Party for any Loss a Transaction
Party may suffer, incur or be liable for arising out of or in connection with a
Finance Party exercising any Power, except as a result of the gross negligence
or wilful misconduct of a Finance Party, or to the extent specifically set out
in a Transaction Document.

 
13.5
Review event

 
(a)
It is a review event if there is a change in Control;

 
(b)
Each Transaction Party must notify the Agent as soon as it becomes aware of the
occurrence of a Review Event.

 
(c)
The Financiers have the right to review the Facility for a period of 30 days
from the date on which the Agent receives a notice under clause 13.5(b) or
becomes aware of the occurrence of a Review Event.

 
(d)
If the Financiers decide that they do not wish to continue to provide the
Facility following the occurrence of a Review Event, they must give written
notice to that effect to the Borrower within the 30 day review period referred
to in clause 13.5(c). The notice must state a date (not earlier than the earlier
of 90 days from the date of the service of the notice or the Repayment Date) by
which the Secured Moneys must be paid in full, and the Borrower must pay the
Secured Moneys to the Agent in full on the date nominated in the notice.

 
Bridge Facility Agreement
Page 57

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
14
Increased costs and illegality

--------------------------------------------------------------------------------

 
14.1
Increased costs

 
(a)
If a Financier determines that any Change in Law affecting it or any of its
Holding Companies directly or indirectly:

 
 
(1)
increases the effective cost to that Financier of performing its obligations
under the Transaction Documents or funding or maintaining the Commitment or its
Pro Rata Share of the Principal Outstanding;

 
 
(2)
reduces any amount received or receivable by that Financier under the
Transaction Documents; or

 
 
(3)
in any other way reduces the effective return to the Financier or any Affiliate
under the Transaction Documents or the overall return on capital of the
Financier or any Affiliate,

 
(each an Increased Cost), the Borrower must pay to the Financier on demand
compensation for the Increased Cost to the extent attributed by the Financier or
Affiliate (using the methods it considers appropriate) to the Financier’s
obligations under the Transaction Documents or the funding or maintenance of the
Commitment or its Pro Rata Share of the Principal Outstanding.
 
(b)
A claim under clause 14.1(a) in the absence of manifest error, is sufficient
evidence of the amount to which the Finance Party is entitled under
clause 14.1(a) unless the contrary is proved.

 
(c)
If the Borrower receives a demand from a Financier under clause 14.1(a), the
Borrower may, by written notice to the Agent on or before the date which is
20 Business Days after the date of that demand, cancel the Commitment and prepay
the Secured Moneys of that Financier in full.

 
(d)
A notice under clause 14.1(c) is irrevocable and the Borrower must, on the date
which is 40 Business Days after the date that the notice is given, pay to the
Agent on account of the Financier the Secured Moneys in full.

 
14.2
Illegality

 
(a)
If any Change in Law or other event makes it illegal for a Financier to perform
its obligations under the Transaction Documents or fund or maintain the
Commitment, the Financier may by notice to the Borrower:

 
 
(1)
suspend its obligations under the Transaction Documents for the duration of the
illegality; or

 
 
(2)
by notice to the Borrower, cancel the Commitment and require the Borrower to
repay the Secured Moneys in full on the date which is 40 Business Days after the
date on which the Financier gives the notice or any earlier date required by, or
to comply with, the applicable law.

 
(b)
A notice under clause 14.2(a)(2) is irrevocable and the Borrower must, on the
repayment date determined under clause 14.2(a)(2), pay to the Agent on account
of a Financier the Secured Moneys in full.

 
14.3
Reduction of Commitment

 
The Commitment of a Financier is reduced by its Pro Rata Share of any amount of
Secured Moneys paid under this clause 14 and accordingly an amount paid under
this clause 14 may not be redrawn.
 
Bridge Facility Agreement
Page 58

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
15
Indemnities and Break Costs

--------------------------------------------------------------------------------

 
15.1
General indemnity

 
(a)
Each Transaction Party indemnifies each Finance Party against any Loss which
that Finance Party, a Receiver (whether acting as agent of the Borrower or of a
Finance Party) or an Attorney pays, suffers, incurs or is liable for, in respect
of any of the following:

 
 
(1)
a Funding Portion required by a Funding Notice not being made for any reason
including any failure by a Transaction Party to fulfil any condition precedent
contained in clause 2, but excluding any default by that Finance Party;

 
 
(2)
the occurrence of any Default;

 
 
(3)
a Finance Party exercising its Powers consequent upon or arising out of the
occurrence of any Default;

 
 
(4)
the non-exercise, attempted exercise, exercise or delay in the exercise of any
Power;

 
 
(5)
any act or omission of a Security Provider or any of its employees or agents;

 
 
(6)
the occupation, use or ownership of any Secured Property by a Security Provider
or any of its employees or agents;

 
 
(7)
any workers’ compensation claim by any employee of a Security Provider;

 
 
(8)
any insurance policy in respect of all property;

 
 
(9)
any compulsory acquisition or statutory or judicial divestiture of Secured
Property;

 
 
(10)
any other thing in respect of a Security or any property; and

 
 
(11)
any payment made by a Financier to the Agent to indemnify the Agent for a Loss
the Agent pays, suffers, incurs or is liable for in acting as Agent.

 
(b)
The indemnity in clause 15.1(a), includes:

 
 
(1)
the amount determined by a Finance Party as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Finance Party to fund or maintain the Commitment; and

 
 
(2)
loss of margin,

 
but does not include any loss arising from the gross negligence or wilful
misconduct of a Finance Party.
 
15.2
Break Costs

 
The Borrower must, within 3 Business Days of demand by the Agent, pay to the
Agent for the account of each Finance Party its Break Costs attributable to all
or any part of a Funding Portion being prepaid or repaid by the Borrower on a
day other than the last day of the Interest Period for that Funding Portion.
 
15.3
Foreign currency indemnity

 
If, at any time:
 
(a)
a Finance Party, a Receiver or an Attorney receives or recovers any amount
payable by a Transaction Party including:

 
 
(1)
under any judgment or order of any Government Agency;

 
 
(2)
for any breach of any Transaction Document;

 
Bridge Facility Agreement
Page 59

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(3)
on the liquidation or bankruptcy of the Transaction Party or any proof or claim
in that liquidation or bankruptcy; or

 
 
(4)
any other thing into which the obligations of the Transaction Party may have
become merged; and

 
(b)
the Payment Currency is not the Relevant Currency,

 
the Borrower indemnifies each Finance Party, Receiver or Attorney against any
shortfall between the amount payable in the Relevant Currency and the amount
actually or notionally received or recovered by each Finance Party, Receiver or
Attorney after the Payment Currency is converted or translated into the Relevant
Currency under clause 15.4.
 
15.4
Conversion of currencies

 
In making any currency conversion under clause 15.3, a Finance Party, Receiver
or Attorney may itself or through its bankers purchase one currency with
another, whether or not through an intermediate currency, whether spot or
forward, in the manner and amounts and at the times it thinks fit.
 
15.5
Continuing indemnities and evidence of Loss

 
(a)
Each indemnity of a Transaction Party in a Transaction Document is a continuing
obligation of the Transaction Party, despite:

 
 
(1)
any settlement of account; or

 
 
(2)
the occurrence of any other thing,

 
and remains in full force and effect until:
 
 
(3)
the Secured Moneys are fully and finally repaid; and

 
 
(4)
each Security has been finally discharged.

 
(b)
Each indemnity of a Transaction Party in a Transaction Document is an
additional, separate and independent obligation of a Transaction Party and no
one indemnity limits the general nature of any other indemnity.

 
(c)
Each indemnity of a Transaction Party in a Transaction Document survives the
termination of any Transaction Document.

 
(d)
A certificate given by an Officer of a Finance Party detailing the amount of any
Loss covered by any indemnity in a Transaction Document is sufficient evidence
unless the contrary is proved.

 
16
Fees, Tax, costs and expenses

--------------------------------------------------------------------------------

 
16.1
Arrangement fee

 
The Borrower must, on or before the date that the first Funding Portion is
provided under clause 5.1, pay to the Agent for the account of the Financiers in
their Pro Rata Shares a non-refundable and non-rebateable arrangement fee equal
to 5% of the Commitment, being US$750,000.
 
16.2
Tax

 
(a)
The Borrower must pay any Tax, other than an Excluded Tax in respect of any
Finance Party, which is payable in respect of a Transaction Document (including
in respect of the execution, delivery, performance, release, discharge,
amendment or enforcement of a Transaction Document).

 
Bridge Facility Agreement
Page 60

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(b)
The Borrower must pay any fine, penalty, interest or other cost in respect of a
failure to pay any Tax described in clause 16.2(a) except to the extent that the
fine, penalty, interest or other cost is caused by the Agent’s failure to lodge
money received from the Borrower within 5 Business Days before the due date for
lodgement.

 
(c)
The Borrower indemnifies each Finance Party against any amount payable under
clause 16.2(a) or 16.2(b).

 
16.3
Costs and expenses

 
The Borrower must pay all costs and expenses of each Finance Party in relation
to:
 
(a)
the negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of any Transaction Document;

 
(b)
the enforcement, protection or waiver of any rights under any Transaction
Document;

 
(c)
the consent or approval of a Finance Party given under any Transaction Document;

 
(d)
any enquiry by a Government Agency involving the Borrower;

 
(e)
one site visit per year by the representatives of the Finance Parties under
clause 10.2(c);

 
(f)
any site visits by the representatives of the Finance Parties on the occurrence
of:

 
 
(1)
in the opinion of the Financiers, a material change in the Project development
activities contemplated by the Cashflow Model; and

 
 
(2)
a Default; and

 
(g)
any administration costs of each Finance Party in relation to the matters
described in clause 16.3(c) or 16.3(d).

 
17
Interest on overdue amounts

--------------------------------------------------------------------------------

 
17.1
Payment of interest

 
Each Transaction Party must pay interest on:
 
(a)
any of the Secured Moneys due and payable by it, but unpaid; and

 
(b)
any interest payable but unpaid under this clause 17.

 
17.2
Accrual of interest

 
The interest payable under this clause 17:
 
(a)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the Secured
Moneys becomes merged; and

 
(b)
may be capitalised at monthly intervals.

 
17.3
Rate of interest

 
The rate of interest payable under this clause 17 on any part of the Secured
Moneys is the higher of:
 
(a)
the Overdue Rate determined by the Agent:

 
Bridge Facility Agreement
Page 61

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(1)
on the date that part of the Secured Moneys becomes due and payable but is
unpaid; and

 
 
(2)
on each date which is 1 month after the immediately preceding date on which the
Overdue Rate was determined under this clause 17.3(a); and

 
(b)
the rate fixed or payable under a judgment or other thing referred to in
clause 17.2(a).

 
18
Relations between Agent and Financiers

--------------------------------------------------------------------------------

 
18.1
Appointment of Agent

 
Each Financier appoints the Agent to act as its agent under the Transaction
Documents and authorises the Agent to do the following on its behalf:
 
(a)
amend or waive compliance with any provision of the Transaction Documents in
accordance with the Transaction Documents (including clause 18.5);

 
(b)
all things which the Transaction Documents expressly require the Agent to do, or
contemplate are to be done by the Agent, on behalf of the Financiers; and

 
(c)
all things which are incidental or ancillary to the Powers of the Agent
described in clauses 18.1(a) or (b).

 
18.2
Agent’s capacity

 
The Agent:
 
(a)
if it acts in its capacity as a Financier, has the same obligations and Powers
under each Transaction Document as any other Financier as though it were not
acting as the Agent; and

 
(b)
may engage in banking or business activities with any Transaction Party which
are not related to the Facility without having to notify or account to the
Financiers.

 
18.3
Agent’s obligations

 
(a)
The Agent has only those duties and obligations which are expressly specified in
the Transaction Documents.

 
(b)
The Agent is not required to:

 
 
(1)
keep itself informed as to the affairs of any Transaction Party or its
compliance with any Transaction Document; or

 
 
(2)
review or check the accuracy or completeness of any document or information it
forwards to any Financier or other person.

 
18.4
Agent’s powers

 
(a)
Except as specifically set out in the Transaction Documents (including
clause 18.5), the Agent may exercise its Powers under the Transaction Documents:

 
 
(1)
as it thinks fit in the best interests of the Financiers; and

 
 
(2)
without consulting with or seeking the instructions of the Financiers.

 
(b)
The exercise by the Agent of any Power in accordance with this clause 18 binds
all of the Financiers.

 
Bridge Facility Agreement
Page 62

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
18.5
Instructions to Agent

 
The Agent:
 
(a)
must exercise its Powers in accordance with any instructions given to it by the
Financiers or, if specifically required to do so under a Transaction Document,
all Financiers;

 
(b)
must not amend or waive any provision of a Transaction Document which has the
effect of:

 
 
(1)
increasing the obligations of any Financier;

 
 
(2)
changing the terms of payment of any amounts payable under the Transaction
Documents;

 
 
(3)
changing the manner in which those payments are to be applied; or

 
 
(4)
increasing the Commitment,

 
without the consent of all of the Financiers;
 
(c)
must not amend or waive any other provision of any Transaction Document without
the consent of all the Financiers unless the Agent is satisfied that the
amendment is made to correct a manifest error or an error of a formal or
technical nature only;

 
(d)
must not otherwise exercise any Power which the Transaction Documents specify
are to be exercised with the consent or in accordance with the instructions of
all the Financiers or amend any such requirement, except with that consent or in
accordance with those instructions; and

 
(e)
may refrain from acting, whether in accordance with the instructions of all the
Financiers or otherwise, until it has received security for any amount it
reasonably believes may become payable to it by the Financiers under
clause 18.11.

 
18.6
Assumptions as to authority

 
Each Transaction Party may assume, with inquiry, that any action of the Agent
under the Transaction Documents is in accordance with any required
authorisations, consents or instructions from the Financiers.
 
18.7
Agent’s liability

 
Neither the Agent nor any Associate of the Agent nor any of their respective
directors, officers, employees, agents or successors is responsible to the
Financiers or a Transaction Party for:
 
(a)
any recitals, statements, representations or warranties contained in any
Transaction Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, any Transaction Document;

 
(b)
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any Transaction Document (other than as against the Agent) or any other
certificate or document referred to or provided for in, or received by any of
them under, any Transaction Document;

 
(c)
any failure by a Transaction Party or any Financier to perform its obligations
under any Transaction Document; or

 
(d)
any action taken or omitted to be taken by it or them under any Transaction
Document or in connection with any Transaction Document except in the case of
its or their own fraud or wilful misconduct or gross negligence.

 
Bridge Facility Agreement
Page 63

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
18.8
Delegation

 
The Agent may employ agents and attorneys.
 
18.9
Agent entitled to rely

 
The Agent may rely on:
 
(a)
any certificate, communication, notice or other document (including any
facsimile transmission or telegram) it believes to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons; and

 
(b)
advice and statements of solicitors, independent accountants and other experts
selected by the Agent with reasonable care.

 
18.10
Provision of information

 
(a)
The Agent must forward to each Financier:

 
 
(1)
notice of the occurrence of any Default promptly after the Agent becomes
actually aware of it; and

 
 
(2)
a copy of each report, notice or other document promptly after the Agent
receives it from a Transaction Party under any Transaction Document.

 
(b)
The Agent is not to be regarded as being actually aware of the occurrence of a
Default unless the Agent:

 
 
(1)
is actually aware that any payment due by a Transaction Party under the
Transaction Documents has not been made; or

 
 
(2)
has received notice from a Financier or a Transaction Party stating that a
Default has occurred describing the same and stating that the notice is a
“Default Notice”.

 
(c)
If the Agent receives a Default Notice the Agent may treat that Default as
continuing until it has received a further Default Notice from the party giving
the original notice stating that the Default is no longer continuing and the
Agent is entitled to rely on that second notice for all purposes under the
Transaction Documents.

 
(d)
The Agent is not to be regarded as having received any report, notice or other
document or information unless it has been given to it in accordance with
clause 21.3.

 
(e)
Except as specified in clause 18.10(a) and as otherwise expressly required by
the Transaction Documents, the Agent has no duty or responsibility to provide
any Financier with any information concerning the affairs of any Transaction
Party or other person which may come into the Agent’s possession.

 
(f)
Nothing in any Transaction Document obliges the Agent to disclose any
information relating to any Transaction Party or other person if the disclosure
would constitute a breach of any law, duty of secrecy or duty of
confidentiality.

 
18.11
Indemnity by Financiers

 
(a)
The Financiers severally indemnify the Agent (to the extent not reimbursed by
any Transaction Party) in their Pro Rata Shares against any Loss which the Agent
pays, suffers, incurs or is liable for in acting as Agent, except to the extent
attributable to the Agent’s fraud, wilful misconduct or gross negligence.

 
(b)
The Financiers will not take any action or suit or make any claim against the
Agent in respect of any Loss paid, suffered or incurred by the Financiers as a
result of the Agent’s action, except to the extent the Loss was attributable to
the Agent’s fraud, wilful misconduct or gross negligence.

 
Bridge Facility Agreement
Page 64

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
18.12
Independent appraisal by Financiers

 
Each Financier acknowledges that it has made and must continue to make,
independently and without reliance on the Agent or any other Financier, and
based on the documents and information it considers appropriate, its own
investigation into and appraisal of:
 
(a)
the affairs of each Transaction Party;

 
(b)
the accuracy and sufficiency of any information on which it has relied in
connection with its entry into the Transaction Documents; and

 
(c)
the legality, validity, effectiveness, enforceability and sufficiency of each
Transaction Document.

 
18.13
Resignation and removal of Agent

 
(a)
The Agent may, by notice to the Borrower and the Financiers, resign at any time
and the Financiers may, by notice to the Borrower and the Agent, remove the
Agent from office. The resignation or removal of the Agent takes effect on
appointment of a successor Agent in accordance with this clause 18.13.

 
(b)
When a notice of resignation or removal is given, the Financiers may appoint a
successor Agent. If no successor Agent is appointed within 20 Business Days, the
Agent may appoint a successor Agent.

 
(c)
When a successor Agent is appointed, and executes an undertaking to be bound as
successor Agent under the Transaction Documents, the successor Agent succeeds to
and becomes vested with all the Powers and duties of the retiring Agent, and the
retiring Agent is discharged from its duties and obligations under the
Transaction Documents.

 
(d)
After any retiring Agent’s resignation or removal, this agreement continues in
effect in respect of any actions which the Agent took or omitted to take while
acting as the Agent.

 
18.14
Institution of actions by Financiers

 
(a)
A Financier must not institute any legal proceedings against a Transaction Party
to recover amounts owing to it under the Transaction Documents, without giving
the Agent and each other Financier a reasonable opportunity to join in the
proceedings or agree to share the costs of the proceedings.

 
(b)
If a Financier does not join in an action against a Transaction Party or does
not agree to share in the costs of the action (having been given a reasonable
opportunity to do so by the Finance Party bringing the action), it is not
entitled to share in any amount recovered by the action until all the Finance
Parties who did join in the action or agree to share the costs of the action
have received in full all money payable to them under the Transaction Documents.

 
18.15
Identity of Financiers

 
(a)
A Financier must notify the Agent of any assignment or novation of that
Financier’s rights or obligations under any Transaction Document in accordance
with clause 19.

 
(b)
The Agent may treat each Financier as the absolute legal and beneficial holder
of its rights under the Transaction Documents for all purposes, despite any
notice to the contrary, unless otherwise required by law.

 
Bridge Facility Agreement
Page 65

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
18.16
Electronic transmission of notices

 
Commencing on a date to be determined by the Agent and notified to the other
parties to this agreement, notices, requests, demands, consents, approvals,
agreements or other communications to or by the Agent under the Transaction
Documents:
 
(a)
may be given by means of a secure website established by the Agent, access to
which is restricted to the parties to the Transaction Documents (and, where
applicable, their financial and legal advisers); and

 
(b)
will be taken to be given or made on:

 
 
(1)
a notice being posted on the secure website; and

 
 
(2)
receipt by the Agent of a delivery receipt in respect of an e-mail the Agent has
sent to the relevant party’s nominated email address (as notified to the Agent
at least 5 days before any e-mail is sent by the Agent or notice posted on the
secure website) advising that the notice has become available on the secure
website.

 
19
Assignment

--------------------------------------------------------------------------------

 
19.1
Assignment by Transaction Party

 
A Transaction Party must not assign or novate any of its rights or obligations
under a Transaction Document without the prior written consent of all of the
Financiers.
 
19.2
Assignment by Finance Party

 
A Finance Party may assign or novate any of its rights and obligations under a
Transaction Document to any person without the consent of the Transaction
Parties or any other Finance Party if:
 
(a)
any necessary prior Authorisation is obtained;

 
(b)
the assignment or novation is to a person in the RMB group of companies or the
Macquarie group of companies (as applicable) (which term includes any person,
partnership or corporate entity in that group) or, after consultation with the
Borrower, to a reputable bank or financial institution or to a combination of
reputable banks and financial institutions; and

 
(c)
it notifies the Agent and the Borrower.

 
19.3
Substitution agreement

 
(a)
If a Financier wishes to novate any of its rights and obligations under a
Transaction Document to a Substitute Financier, it must notify the Agent at
least 5 Business Days before the substitution (or such shorter period as the
Agent approves), of the following:

 
 
(1)
the name of the Substitute Financier;

 
 
(2)
the proportion of its Commitment and its Principal Outstanding to be assumed by
the Substitute Financier; and

 
 
(3)
the proposed date of the substitution.

 
(b)
The Retiring Financier and the Substitute Financier must execute a substitution
agreement in the form of Attachment 2 and deliver it to the Agent at least
2 Business Days before the substitution (or any shorter period as the Agent
approves).

 
Bridge Facility Agreement
Page 66

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
When the Agent receives a substitution agreement under clause 19.3(b) it is
authorised to, and must:

 
 
(1)
execute it on behalf of all the parties to this agreement other than the
Retiring Financier;

 
 
(2)
notify each of the parties to this agreement of the substitution; and

 
 
(3)
deliver copies of it to the Borrower, the Retiring Financier and the Substitute
Financier.

 
19.4
Assist

 
Each party must do any thing which the Agent reasonably requests including,
executing any documents or amending any Transaction Document, to effect any
transfer, assignment or novation under this clause 19.
 
19.5
Participation not permitted

 
A Finance Party may not grant a participation interest (being a right to share
in the financial benefits of this agreement, without any rights against a
Transaction Party) in any of that Finance Party’s rights and benefits under this
agreement to any other person without having to obtain the consent of or to
notify a Transaction Party.
 
19.6
Lending Office

 
(a)
A Financier may change its Lending Office at any time.

 
(b)
A Financier must promptly notify the Agent and the Borrower of the change.

 
19.7
No increase in costs

 
If a Financier assigns or novates any of its rights or obligations under any
Transaction Document or changes its Lending Office, no Transaction Party is
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the transfer or assignment or change
of Lending Office.
 
19.8
Anti-Money Laundering

 
(a)
The Transaction Parties acknowledge that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, AML Legislation), the Finance Parties may
be required to obtain, verify and record information regarding the Transaction
Party, its directors, authorised signing officers, direct or indirect
shareholders or other Persons in control of a Transaction Party, and the
transactions contemplated under the Transaction Documents. The Transaction
Parties will promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Finance
Party, or any prospective assign or participant of a Finance Party, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 
(b)
If the Agent has ascertained the identity of a Transaction Party or any
authorised signatories of a Transaction Party for the purposes of applicable AML
Legislation, then the Agent:

 
 
(1)
shall be deemed to have done so as an agent for each other Finance Party, and
this Agreement shall constitute a “written agreement” in such regard between
each such other Finance Party and the Agent within the meaning of applicable AML
Legislation; and

 
Bridge Facility Agreement
Page 67

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
 
(2)
shall provide to each other Finance Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the other Finance Parties agrees that the Agent has no
obligation to ascertain the identity of a Transaction Party or any authorised
signatories of a Transaction Party on behalf of the other Finance Parties, or to
confirm the completeness or accuracy of any information it obtains from a
Transaction Party or any authorised signatory in doing so.
 
20
Saving provisions

--------------------------------------------------------------------------------

 
20.1
No merger of security

 
(a)
Nothing in this agreement merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 
 
(1)
any Encumbrance or indemnity in favour of any Finance Party; or

 
 
(2)
any Power.

 
(b)
No other Encumbrance or Transaction Document which a Finance Party has the
benefit of in any way prejudicially affects any Power.

 
(c)
Any reference in any of the Transaction Documents to a Permitted Encumbrance is
not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Security to any Encumbrance.

 
20.2
Exclusion of moratorium

 
To the extent not excluded by law, a provision of any legislation which directly
or indirectly:
 
(a)
lessens, varies or affects in favour of a Transaction Party any obligations
under a Transaction Document; or

 
(b)
stays, postpones or otherwise prevents or prejudicially affects the exercise by
any Finance Party of any Power,

 
is negatived and excluded from each Transaction Document and all relief and
protection conferred on a Transaction Party by or under that legislation is also
negatived and excluded.
 
20.3
Conflict

 
Where any right, power, authority, discretion or remedy conferred on a Finance
Party, a Receiver or an Attorney by any Transaction Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.
 
20.4
Consents

 
(a)
Whenever the doing of any thing by a Transaction Party is dependent on the
consent of a Finance Party, the Finance Party may withhold its consent or give
it conditionally or unconditionally in its absolute discretion, unless expressly
stated otherwise in a Transaction Document.

 
Bridge Facility Agreement
Page 68

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(b)
Any conditions imposed on a Transaction Party by a Finance Party under
clause 20.4(a) must be complied with by the Transaction Party.

 
20.5
Principal obligations

 
This agreement and each Collateral Security is:
 
(a)
a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and

 
(b)
independent of, and unaffected by, any other Encumbrance or other obligation
which any Finance Party may hold at any time in respect of the Secured Moneys.

 
20.6
Non-avoidance

 
If any payment by a Transaction Party to a Finance Party is avoided for any
reason including any legal limitation, disability or incapacity of or affecting
the Transaction Party or any other thing, and whether or not:
 
(a)
any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 
(b)
any thing was or ought to have been within the knowledge of any Finance Party,

 
the Transaction Party:
 
(c)
as an additional, separate and independent obligation, indemnifies each Finance
Party against that avoided payment; and

 
(d)
acknowledges that any liability of the Transaction Party under the Transaction
Documents and any right or remedy of the Finance Parties under the Transaction
Documents is the same as if that payment had not been made.

 
20.7
Set-off authorised

 
If a Transaction Party does not pay any amount when due and payable by it to any
Finance Party under a Transaction Document, the Finance Party may:
 
(a)
apply any credit balance in any currency in any account of the Transaction Party
with the Finance Party in or towards satisfaction of that amount; and

 
(b)
effect any currency conversion which may be required to make an application
under clause 20.7(a).

 
20.8
Agent’s certificates and approvals

 
(a)
A certificate signed by any Officer of the Agent in relation to any amount,
calculation or payment under any Transaction Document is sufficient evidence of
that amount, calculation or payment unless the contrary is proved.

 
(b)
Where any provision of a Transaction Document requires the Agent’s approval,
that approval will not be effective unless and until it is provided in writing.

 
20.9
No reliance or other obligations and risk assumption

 
Each Transaction Party acknowledges and confirms that:
 
(a)
it has not entered into any Transaction Document in reliance on any
representation, warranty, promise or statement made by or on behalf of any
Finance Party;

 
(b)
in respect of the transactions evidenced by the Transaction Documents, no
Finance Party has any obligations other than those expressly set out in the
Transaction Documents; and

 
Bridge Facility Agreement
Page 69

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
(c)
in respect of interest rates, exchange rates or commodity prices, no Finance
Party is liable for any movement in interest rates, exchange rates or commodity
prices or any information, advice or opinion provided by any Finance Party or
any person on behalf of any Finance Party, even if:

 
 
(1)
provided at the request of a Transaction Party (it being acknowledged by each
Transaction Party that those matters are inherently speculative);

 
 
(2)
relied on by a Transaction Party; or

 
 
(3)
provided incorrectly or negligently.

 
20.10
Power of attorney

 
(a)
For consideration received, each Transaction Party irrevocably appoints the
Agent and each Officer of the Agent, effective upon the occurrence and during
the continuance of an Event of Default, as the attorney of the Transaction Party
to:

 
 
(1)
execute and deliver all documents; and

 
 
(2)
do all things,

 
which are necessary or desirable to give effect to each Transaction Document.
 
(b)
An attorney appointed under clause 20.10(a) may appoint a substitute attorney to
perform any of its powers.

 
21
General

--------------------------------------------------------------------------------

 
21.1
Confidential information

 
A Finance Party must not disclose to any person:
 
(a)
any Transaction Document; or

 
(b)
any information about any Transaction Party,

 
except:
 
(c)
in connection with a permitted assignment, novation or participation under
clause 19, where the disclosure is made on the basis that the recipient of the
information will comply with this clause 21.1 in the same way that the Finance
Party is required to do;

 
(d)
to any professional or other adviser consulted by it in relation to any of its
rights or obligations under the Transaction Documents;

 
(e)
to a country’s central bank, a country’s taxation office or any Government
Agency requiring disclosure of the information;

 
(f)
in connection with the enforcement of its rights under the Transaction
Documents;

 
(g)
where the information is already in the public domain, or where the disclosure
would not otherwise breach any duty of confidentiality;

 
(h)
if required by applicable law or the rules of any securities exchange; or

 
(i)
otherwise with the prior written consent of the relevant Transaction Party (that
consent not to be unreasonably withheld).

 
21.2
Transaction Party to bear cost

 
Any thing which must be done by a Transaction Party under any Transaction
Document, whether or not at the request of any Finance Party, must be done at
the cost of the Transaction Party.
 
Bridge Facility Agreement
Page 70

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
21.3
Notices

 
(a)
Any notice or other communication including, any request, demand, consent or
approval, to or by a party to any Transaction Document must be in legible
writing and in English addressed to the party in accordance with its details set
out in Schedule 1 or as specified to the sender by the party by notice.

 
(b)
If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.

 
(c)
Any notice or other communication described in this clause 21.3 is regarded as
being given by the sender and received by the addressee:

 
 
(1)
if by delivery in person or by recognized overnight courier, when delivered to
the addressee;

 
 
(2)
if by post, on delivery to the addressee; or

 
 
(3)
if by facsimile, when received by the addressee in legible form,

 
but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.
 
(d)
Any notice or other communication described in this clause 21.3 can be relied on
by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.

 
(e)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 24 hours after the transmission is received or regarded as
received under clause 21.3(c) and informs the sender that it is not legible.

 
21.4
Governing law and jurisdiction

 
(a)
This agreement is governed by the laws of the Province of Ontario and the laws
of Canada which are applicable in the Province of Ontario, other than any laws
which would result in the imposition of the laws of another jurisdiction.

 
(b)
Each Transaction Party and each Finance Party irrevocably submits to the
non-exclusive jurisdiction of the federal courts of the Province of Ontario.

 
(c)
Each Transaction Party and each Finance Party irrevocably waives any objection
to the venue of any legal process on the basis that the process has been brought
in an inconvenient forum.

 
(d)
Each Transaction Party and each Finance Party irrevocably waives any immunity in
respect of its obligations under this agreement that it may acquire from the
jurisdiction of any court or any legal process for any reason including the
service of notice, attachment before judgment, attachment in aid of execution or
execution.

 
21.5
Prohibition and enforceability

 
(a)
Any provision of, or the application of any provision of, any Transaction
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 
(b)
Any provision of, or the application of any provision of, any Transaction
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 
Bridge Facility Agreement
Page 71

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
21.6
Waivers

 
(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising on default under this agreement or on the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 
(b)
A failure or delay in exercise, or partial exercise, of:

 
 
(1)
a right arising from a breach of this agreement or the occurrence of an Event of
Default; or

 
 
(2)
a Power created or arising on default under this agreement or on the occurrence
of an Event of Default,

 
does not result in a waiver of that right or Power.
 
(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or Power.

 
(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or Power by that other party.

 
(e)
This clause may not itself be waived except in writing.

 
21.7
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
21.8
Cumulative rights

 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of any Finance Party, Receiver or Attorney.
 
21.9
Attorneys

 
Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
 
21.10
Counterparts

 
(a)
This agreement may be executed in any number of counterparts.

 
(b)
All counterparts, taken together, constitute one instrument.

 
(c)
A party may execute this agreement by signing any counterpart.

 
Bridge Facility Agreement
Page 72

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
 

 
Signing page
 

  Executed as an agreement          
Borrower
     
Signed for
Apollo Gold Corporation
By its authorised signatory
   
By:
/s/ R D Russell
   
Authorised Signatory
       
print name
R David Russell
 
title
President and CEO
 

 

 
Agent and Security Agent
 
 
Signed for
RMB Resources Inc.
By its authorised officer
 
By:
/s/ Richard A Winters
   
Authorised Officer
       
print name
Richard A Winters
 
title
President
 

 
Bridge Facility Agreement
Page 73

 

--------------------------------------------------------------------------------


 

 [logo1.jpg]
Signing page

 

 
Financier
 
 
Signed for
RMB Australia Holdings Limited
By
 
By:
/s/ Michael P.C. Brogan
   
Director
       
print name
Michael P.C. Brogan
       
By:
/s/ Gregory Gay
   
Director / Secretary
       
print name
Gregory Gay
 
title
Director
 

 


 
Financier
 
Signed for
Macquarie Bank Limited
by its attorneys
 
sign here
/s/ Katie Chol
 
/s/ Julia Mathison
 
Attorney
 
Attorney
       
print name
Katie Chol, Division Director
 
Julia Mathison, Senior Lawyer
 
in the presence of
   
sign here
/s/ Neshaat Mirzaie
 
/s/ Neshaat Mirzaie
 
Witness
 
Witness
       
print name
Neshaat Mirzaie, Lawyer
 
Neshaat Mirzaie, Lawyer
 

 
Bridge Facility Agreement
Page 74


--------------------------------------------------------------------------------


